UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-06093 Name of Registrant: Vanguard Institutional Index Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: December 31 Date of reporting period: March 31, 2014 Item 1: Schedule of Investments Vanguard Institutional Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (99.6%) 1 Consumer Discretionary (12.0%) Walt Disney Co. 16,224,852 1,299,124 Comcast Corp. Class A 25,110,091 1,256,007 * Amazon.com Inc. 3,704,225 1,246,546 Home Depot Inc. 14,022,424 1,109,594 McDonald's Corp. 9,856,776 966,260 * priceline.com Inc. 519,209 618,840 Twenty-First Century Fox Inc. Class A 19,325,790 617,846 Ford Motor Co. 39,270,988 612,627 Time Warner Inc. 8,888,836 580,708 Starbucks Corp. 7,526,965 552,329 NIKE Inc. Class B 7,406,635 547,054 Lowe's Cos. Inc. 10,414,064 509,248 General Motors Co. 12,981,168 446,812 TJX Cos. Inc. 7,081,918 429,518 Target Corp. 6,294,241 380,865 Time Warner Cable Inc. 2,762,804 379,001 * DIRECTV 4,718,139 360,560 CBS Corp. Class B 5,495,134 339,599 Viacom Inc. Class B 3,968,236 337,260 Yum! Brands Inc. 4,408,994 332,394 Johnson Controls Inc. 6,609,968 312,784 Macy's Inc. 3,669,416 217,560 VF Corp. 3,508,413 217,101 * Netflix Inc. 595,564 209,656 Delphi Automotive plc 2,776,634 188,422 Omnicom Group Inc. 2,571,269 186,674 * Discovery Communications Inc. Class A 2,214,827 183,166 * AutoZone Inc. 335,687 180,297 Wynn Resorts Ltd. 806,329 179,126 * Chipotle Mexican Grill Inc. Class A 308,952 175,500 * Michael Kors Holdings Ltd. 1,786,742 166,649 Carnival Corp. 4,364,360 165,235 * Dollar General Corp. 2,934,140 162,786 * O'Reilly Automotive Inc. 1,059,305 157,190 Ross Stores Inc. 2,140,276 153,137 Starwood Hotels & Resorts Worldwide Inc. 1,911,344 152,143 Harley-Davidson Inc. 2,191,405 145,969 * Bed Bath & Beyond Inc. 2,120,501 145,890 BorgWarner Inc. 2,270,007 139,537 L Brands Inc. 2,428,301 137,855 Coach Inc. 2,764,380 137,279 Mattel Inc. 3,389,496 135,953 Genuine Parts Co. 1,530,937 132,962 Marriott International Inc. 2,202,079 123,360 Whirlpool Corp. 771,439 115,299 Kohl's Corp. 2,004,632 113,863 * Dollar Tree Inc. 2,072,461 108,141 Gap Inc. 2,638,056 105,681 * CarMax Inc. 2,223,112 104,042 PVH Corp. 812,956 101,433 * TripAdvisor Inc. 1,104,958 100,098 Tractor Supply Co. 1,389,941 98,172 Ralph Lauren Corp. Class A 588,884 94,769 Tiffany & Co. 1,096,706 94,481 Wyndham Worldwide Corp. 1,276,271 93,461 Nordstrom Inc. 1,425,046 88,994 * News Corp. Class A 4,959,282 85,399 Newell Rubbermaid Inc. 2,777,695 83,053 Scripps Networks Interactive Inc. Class A 1,092,751 82,951 * Mohawk Industries Inc. 608,299 82,717 H&R Block Inc. 2,731,042 82,450 Expedia Inc. 1,018,664 73,853 Staples Inc. 6,480,907 73,493 Interpublic Group of Cos. Inc. 4,223,332 72,388 Best Buy Co. Inc. 2,722,428 71,899 Harman International Industries Inc. 675,169 71,838 PetSmart Inc. 1,033,208 71,178 Lennar Corp. Class A 1,750,986 69,374 ^ Garmin Ltd. 1,224,543 67,668 Darden Restaurants Inc. 1,307,398 66,364 PulteGroup Inc. 3,412,391 65,484 Goodyear Tire & Rubber Co. 2,470,768 64,561 Hasbro Inc. 1,160,733 64,560 Gannett Co. Inc. 2,264,626 62,504 DR Horton Inc. 2,830,371 61,278 * Fossil Group Inc. 478,834 55,837 Family Dollar Stores Inc. 949,861 55,101 GameStop Corp. Class A 1,151,080 47,309 Leggett & Platt Inc. 1,380,549 45,061 Comcast Corp. 844,535 41,180 * Urban Outfitters Inc. 1,083,557 39,517 Cablevision Systems Corp. Class A 2,128,368 35,906 International Game Technology 2,452,210 34,478 * AutoNation Inc. 627,204 33,386 Graham Holdings Co. Class B 43,423 30,559 Consumer Staples (9.6%) Procter & Gamble Co. 26,998,556 2,176,084 Coca-Cola Co. 37,729,408 1,458,619 Philip Morris International Inc. 15,784,538 1,292,280 PepsiCo Inc. 15,159,937 1,265,855 Wal-Mart Stores Inc. 16,110,013 1,231,288 CVS Caremark Corp. 11,774,067 881,407 Altria Group Inc. 19,843,960 742,759 Mondelez International Inc. Class A 16,937,654 585,196 Walgreen Co. 8,704,510 574,759 Colgate-Palmolive Co. 8,692,979 563,914 Costco Wholesale Corp. 4,378,677 489,011 Kimberly-Clark Corp. 3,777,999 416,524 Kraft Foods Group Inc. 5,937,995 333,122 General Mills Inc. 6,216,717 322,150 Archer-Daniels-Midland Co. 6,553,887 284,373 Kroger Co. 5,142,643 224,476 Sysco Corp. 5,825,174 210,464 Lorillard Inc. 3,606,923 195,062 Whole Foods Market Inc. 3,704,230 187,842 Estee Lauder Cos. Inc. Class A 2,545,262 170,227 Mead Johnson Nutrition Co. 2,008,236 166,965 Reynolds American Inc. 3,101,319 165,672 Kellogg Co. 2,557,362 160,372 Hershey Co. 1,493,340 155,905 Brown-Forman Corp. Class B 1,614,237 144,781 * Constellation Brands Inc. Class A 1,665,634 141,529 Beam Inc. 1,647,676 137,251 * Keurig Green Mountain Inc. 1,286,148 135,804 ConAgra Foods Inc. 4,186,666 129,912 Tyson Foods Inc. Class A 2,677,202 117,824 Clorox Co. 1,293,813 113,869 Coca-Cola Enterprises Inc. 2,365,353 112,969 Dr Pepper Snapple Group Inc. 1,964,679 106,996 JM Smucker Co. 1,032,671 100,417 McCormick & Co. Inc. 1,306,360 93,718 * Monster Beverage Corp. 1,346,212 93,494 Molson Coors Brewing Co. Class B 1,577,032 92,824 Safeway Inc. 2,293,699 84,729 Campbell Soup Co. 1,781,105 79,936 Hormel Foods Corp. 1,341,036 66,073 Avon Products Inc. 4,321,482 63,267 Energy (10.1%) Exxon Mobil Corp. 43,028,098 4,202,985 Chevron Corp. 19,009,987 2,260,478 Schlumberger Ltd. 13,017,693 1,269,225 ConocoPhillips 12,208,983 858,902 Occidental Petroleum Corp. 7,913,788 754,105 EOG Resources Inc. 2,719,720 533,527 Halliburton Co. 8,472,717 498,958 Phillips 66 5,851,468 450,914 Anadarko Petroleum Corp. 5,016,430 425,193 National Oilwell Varco Inc. 4,267,190 332,286 Apache Corp. 3,930,691 326,051 Baker Hughes Inc. 4,352,138 282,976 Valero Energy Corp. 5,301,046 281,486 Williams Cos. Inc. 6,813,293 276,483 Pioneer Natural Resources Co. 1,422,786 266,260 Marathon Petroleum Corp. 2,932,463 255,242 Devon Energy Corp. 3,812,542 255,173 Noble Energy Inc. 3,583,058 254,540 Spectra Energy Corp. 6,671,940 246,461 Marathon Oil Corp. 6,938,607 246,459 Hess Corp. 2,720,669 225,489 Kinder Morgan Inc. 6,671,340 216,752 * Southwestern Energy Co. 3,514,658 161,709 EQT Corp. 1,502,686 145,715 Cabot Oil & Gas Corp. 4,204,952 142,464 Transocean Ltd. 3,379,585 139,712 Range Resources Corp. 1,630,088 135,248 * Cameron International Corp. 2,158,915 133,356 Chesapeake Energy Corp. 5,042,256 129,183 * FMC Technologies Inc. 2,350,382 122,902 Ensco plc Class A 2,325,886 122,760 ONEOK Inc. 2,069,578 122,623 Helmerich & Payne Inc. 1,070,949 115,191 Murphy Oil Corp. 1,714,918 107,800 CONSOL Energy Inc. 2,282,296 91,178 Noble Corp. plc 2,531,144 82,870 Tesoro Corp. 1,312,712 66,410 Nabors Industries Ltd. 2,598,871 64,062 Denbury Resources Inc. 3,538,420 58,030 QEP Resources Inc. 1,782,574 52,479 Peabody Energy Corp. 2,696,796 44,066 * Newfield Exploration Co. 1,355,027 42,494 * Rowan Cos. plc Class A 1,235,072 41,597 ^ Diamond Offshore Drilling Inc. 691,055 33,696 Financials (16.4%) Wells Fargo & Co. 47,678,712 2,371,539 JPMorgan Chase & Co. 37,706,879 2,289,185 * Berkshire Hathaway Inc. Class B 16,786,676 2,097,831 Bank of America Corp. 105,231,253 1,809,978 Citigroup Inc. 30,235,362 1,439,203 American Express Co. 9,099,264 819,207 US Bancorp 18,148,151 777,830 American International Group Inc. 14,578,573 729,074 Goldman Sachs Group Inc. 4,192,718 686,977 MetLife Inc. 11,187,753 590,713 Simon Property Group Inc. 3,129,295 513,204 PNC Financial Services Group Inc. 5,318,046 462,670 Capital One Financial Corp. 5,703,942 440,116 Morgan Stanley 13,967,972 435,382 Bank of New York Mellon Corp. 11,302,620 398,869 BlackRock Inc. 1,251,017 393,420 Prudential Financial Inc. 4,610,462 390,276 ACE Ltd. 3,352,380 332,087 American Tower Corporation 3,932,104 321,921 Charles Schwab Corp. 11,633,421 317,941 State Street Corp. 4,296,678 298,834 Travelers Cos. Inc. 3,507,234 298,466 Aflac Inc. 4,537,525 286,046 BB&T Corp. 7,076,775 284,274 Discover Financial Services 4,687,838 272,785 Marsh & McLennan Cos. Inc. 5,459,135 269,135 Aon plc 2,997,689 252,645 Allstate Corp. 4,451,087 251,843 Crown Castle International Corp. 3,325,819 245,379 Public Storage 1,439,419 242,528 CME Group Inc. 3,141,672 232,515 IntercontinentalExchange Group Inc. 1,144,626 226,441 Chubb Corp. 2,445,751 218,406 Franklin Resources Inc. 4,020,555 217,834 T. Rowe Price Group Inc. 2,609,843 214,921 SunTrust Banks Inc. 5,324,390 211,857 Ameriprise Financial Inc. 1,900,751 209,216 McGraw Hill Financial Inc. 2,698,727 205,913 Prologis Inc. 4,975,293 203,141 Fifth Third Bancorp 8,478,976 194,592 Equity Residential 3,344,075 193,923 Ventas Inc. 2,930,557 177,504 HCP Inc. 4,552,644 176,597 Boston Properties Inc. 1,523,720 174,512 Health Care REIT Inc. 2,887,664 172,105 Vornado Realty Trust 1,734,522 170,954 Weyerhaeuser Co. 5,821,269 170,854 Invesco Ltd. 4,313,524 159,600 AvalonBay Communities Inc. 1,211,470 159,090 M&T Bank Corp. 1,304,959 158,292 Regions Financial Corp. 14,136,393 157,055 Hartford Financial Services Group Inc. 4,444,904 156,772 Host Hotels & Resorts Inc. 7,536,004 152,529 Moody's Corp. 1,872,795 148,550 Northern Trust Corp. 2,221,448 145,638 * Berkshire Hathaway Inc. Class A 759 142,199 Loews Corp. 3,047,874 134,259 Lincoln National Corp. 2,626,154 133,067 Progressive Corp. 5,453,904 132,094 KeyCorp 8,857,180 126,126 Principal Financial Group Inc. 2,737,064 125,878 General Growth Properties Inc. 5,192,289 114,230 SLM Corp. 4,269,392 104,515 Comerica Inc. 1,813,349 93,931 Unum Group 2,583,936 91,239 Kimco Realty Corp. 4,081,000 89,292 * Genworth Financial Inc. Class A 4,933,479 87,471 Leucadia National Corp. 3,118,834 87,327 Macerich Co. 1,399,835 87,252 XL Group plc Class A 2,749,340 85,917 Huntington Bancshares Inc. 8,278,340 82,535 * CBRE Group Inc. Class A 2,777,260 76,180 Plum Creek Timber Co. Inc. 1,763,830 74,151 Cincinnati Financial Corp. 1,465,669 71,319 Torchmark Corp. 882,014 69,414 * E*TRADE Financial Corp. 2,871,221 66,096 Zions Bancorporation 1,837,695 56,932 Legg Mason Inc. 1,041,824 51,091 Hudson City Bancorp Inc. 4,727,273 46,469 Assurant Inc. 712,087 46,257 People's United Financial Inc. 3,083,831 45,857 Apartment Investment & Management Co. Class A 1,452,232 43,886 NASDAQ OMX Group Inc. 1,162,068 42,927 Health Care (13.3%) Johnson & Johnson 28,168,430 2,766,985 Pfizer Inc. 63,557,313 2,041,461 Merck & Co. Inc. 29,281,014 1,662,283 * Gilead Sciences Inc. 15,317,159 1,085,374 Amgen Inc. 7,518,070 927,279 Bristol-Myers Squibb Co. 16,370,620 850,454 AbbVie Inc. 15,817,797 813,035 UnitedHealth Group Inc. 9,849,984 807,600 * Biogen Idec Inc. 2,353,907 719,990 Medtronic Inc. 9,965,716 613,290 Abbott Laboratories 15,365,293 591,717 * Express Scripts Holding Co. 7,727,429 580,253 Eli Lilly & Co. 9,811,728 577,518 * Celgene Corp. 4,042,993 564,402 Thermo Fisher Scientific Inc. 3,901,390 469,103 McKesson Corp. 2,291,602 404,628 Baxter International Inc. 5,408,942 397,990 Allergan Inc. 2,972,170 368,846 * Actavis plc 1,734,647 357,077 Covidien plc 4,488,541 330,626 * Alexion Pharmaceuticals Inc. 1,969,333 299,595 WellPoint Inc. 2,811,861 279,921 Aetna Inc. 3,610,755 270,698 Stryker Corp. 2,934,400 239,066 Cardinal Health Inc. 3,413,733 238,893 * Regeneron Pharmaceuticals Inc. 784,029 235,428 Cigna Corp. 2,724,248 228,101 Becton Dickinson and Co. 1,921,804 225,005 * Forest Laboratories Inc. 2,374,907 219,133 Perrigo Co. plc 1,331,965 206,002 Agilent Technologies Inc. 3,320,293 185,671 St. Jude Medical Inc. 2,826,264 184,809 * Mylan Inc. 3,708,792 181,100 * Boston Scientific Corp. 13,186,681 178,284 Humana Inc. 1,533,917 172,903 * Intuitive Surgical Inc. 380,128 166,492 * Vertex Pharmaceuticals Inc. 2,347,953 166,047 * Cerner Corp. 2,945,678 165,694 Zimmer Holdings Inc. 1,686,189 159,480 AmerisourceBergen Corp. Class A 2,282,853 149,732 Zoetis Inc. 4,979,370 144,103 * DaVita HealthCare Partners Inc. 1,762,337 121,337 CR Bard Inc. 772,623 114,333 * Waters Corp. 848,353 91,970 * Varian Medical Systems Inc. 1,031,386 86,626 * CareFusion Corp. 2,075,455 83,475 * Laboratory Corp. of America Holdings 849,606 83,440 Quest Diagnostics Inc. 1,437,288 83,248 * Edwards Lifesciences Corp. 1,068,088 79,220 * Hospira Inc. 1,657,999 71,709 DENTSPLY International Inc. 1,412,542 65,033 PerkinElmer Inc. 1,121,795 50,548 * Tenet Healthcare Corp. 964,004 41,269 Patterson Cos. Inc. 816,025 34,077 Industrials (10.6%) General Electric Co. 99,903,702 2,586,507 United Technologies Corp. 8,384,440 979,638 Boeing Co. 6,810,274 854,621 3M Co. 6,268,890 850,438 Union Pacific Corp. 4,531,321 850,348 Honeywell International Inc. 7,808,048 724,275 United Parcel Service Inc. Class B 7,076,274 689,088 Caterpillar Inc. 6,351,231 631,122 Emerson Electric Co. 7,000,178 467,612 Danaher Corp. 5,981,561 448,617 Lockheed Martin Corp. 2,688,666 438,898 FedEx Corp. 2,766,152 366,681 Precision Castparts Corp. 1,446,149 365,529 Eaton Corp. plc 4,733,027 355,545 General Dynamics Corp. 3,237,743 352,655 Deere & Co. 3,681,430 334,274 Illinois Tool Works Inc. 3,890,930 316,449 Raytheon Co. 3,130,746 309,286 Norfolk Southern Corp. 3,083,053 299,580 Delta Air Lines Inc. 8,455,186 292,972 CSX Corp. 10,030,247 290,576 Northrop Grumman Corp. 2,157,709 266,218 Cummins Inc. 1,728,474 257,525 PACCAR Inc. 3,527,415 237,889 Tyco International Ltd. 4,583,915 194,358 Waste Management Inc. 4,304,813 181,103 Parker Hannifin Corp. 1,485,116 177,783 Rockwell Automation Inc. 1,382,030 172,132 Southwest Airlines Co. 6,990,662 165,050 Pentair Ltd. 1,965,407 155,935 WW Grainger Inc. 609,755 154,061 Ingersoll-Rand plc 2,575,076 147,397 Dover Corp. 1,693,135 138,414 Fastenal Co. 2,719,048 134,103 Roper Industries Inc. 991,383 132,360 Nielsen Holdings NV 2,829,822 126,295 Stanley Black & Decker Inc. 1,549,636 125,892 AMETEK Inc. 2,440,555 125,664 Fluor Corp. 1,596,917 124,128 Kansas City Southern 1,097,988 112,061 Textron Inc. 2,813,408 110,539 Flowserve Corp. 1,370,214 107,343 Rockwell Collins Inc. 1,346,319 107,261 L-3 Communications Holdings Inc. 855,034 101,022 Pall Corp. 1,093,277 97,815 * Stericycle Inc. 848,168 96,369 Republic Services Inc. Class A 2,693,558 92,012 * Jacobs Engineering Group Inc. 1,313,675 83,418 Equifax Inc. 1,215,457 82,688 * Quanta Services Inc. 2,168,688 80,025 Expeditors International of Washington Inc. 2,018,329 79,986 Masco Corp. 3,549,615 78,837 CH Robinson Worldwide Inc. 1,478,587 77,463 Xylem Inc. 1,839,447 66,993 Snap-on Inc. 577,839 65,573 Cintas Corp. 1,000,788 59,657 Joy Global Inc. 995,354 57,731 Robert Half International Inc. 1,366,329 57,318 ADT Corp. 1,822,152 54,573 Pitney Bowes Inc. 2,013,245 52,324 Iron Mountain Inc. 1,694,262 46,711 Allegion plc 892,026 46,537 Ryder System Inc. 530,882 42,428 Dun & Bradstreet Corp. 373,694 37,126 Information Technology (18.6%) Apple Inc. 8,881,844 4,767,241 * Google Inc. Class A 2,810,797 3,132,661 Microsoft Corp. 75,214,603 3,083,047 International Business Machines Corp. 9,747,006 1,876,201 Oracle Corp. 34,482,691 1,410,687 QUALCOMM Inc. 16,838,914 1,327,917 Intel Corp. 49,508,486 1,277,814 Cisco Systems Inc. 51,293,660 1,149,491 Visa Inc. Class A 5,047,385 1,089,529 * Facebook Inc. Class A 17,010,652 1,024,722 MasterCard Inc. Class A 10,161,000 759,027 * eBay Inc. 11,602,471 640,921 Hewlett-Packard Co. 18,870,841 610,660 EMC Corp. 20,170,463 552,872 Texas Instruments Inc. 10,796,238 509,043 Accenture plc Class A 6,342,919 505,658 Automatic Data Processing Inc. 4,797,926 370,688 * Yahoo! Inc. 9,347,777 335,585 * Salesforce.com Inc. 5,587,188 318,973 * Cognizant Technology Solutions Corp. Class A 6,046,640 306,020 * Adobe Systems Inc. 4,623,844 303,972 Corning Inc. 13,858,112 288,526 * Micron Technology Inc. 10,562,011 249,897 Applied Materials Inc. 12,057,108 246,206 TE Connectivity Ltd. 4,084,133 245,906 Intuit Inc. 2,820,796 219,260 Western Digital Corp. 2,094,008 192,272 Seagate Technology plc 3,273,851 183,859 SanDisk Corp. 2,245,676 182,326 Broadcom Corp. Class A 5,496,528 173,031 Analog Devices Inc. 3,112,339 165,390 Fidelity National Information Services Inc. 2,894,650 154,719 Motorola Solutions Inc. 2,250,097 144,659 Amphenol Corp. Class A 1,575,526 144,397 * Alliance Data Systems Corp. 529,527 144,270 Xilinx Inc. 2,657,515 144,223 * Fiserv Inc. 2,534,365 143,673 Symantec Corp. 6,886,946 137,532 Paychex Inc. 3,228,083 137,516 * Juniper Networks Inc. 4,990,522 128,556 Xerox Corp. 11,092,512 125,345 NetApp Inc. 3,299,086 121,736 KLA-Tencor Corp. 1,658,980 114,702 Altera Corp. 3,162,551 114,611 Linear Technology Corp. 2,349,502 114,397 * Autodesk Inc. 2,262,578 111,274 * Citrix Systems Inc. 1,830,012 105,098 * Akamai Technologies Inc. 1,778,114 103,504 * Red Hat Inc. 1,887,644 100,007 CA Inc. 3,210,736 99,436 NVIDIA Corp. 5,519,723 98,858 Microchip Technology Inc. 1,983,238 94,719 * Electronic Arts Inc. 3,083,355 89,448 Western Union Co. 5,457,091 89,278 * Lam Research Corp. 1,616,509 88,908 Computer Sciences Corp. 1,451,001 88,250 * F5 Networks Inc. 751,440 80,126 * Teradata Corp. 1,585,547 77,993 Harris Corp. 1,063,659 77,817 * VeriSign Inc. 1,251,447 67,466 LSI Corp. 5,549,889 61,437 FLIR Systems Inc. 1,400,245 50,409 Total System Services Inc. 1,643,141 49,968 * First Solar Inc. 702,332 49,016 Jabil Circuit Inc. 1,865,458 33,578 Materials (3.5%) EI du Pont de Nemours & Co. 9,231,116 619,408 Monsanto Co. 5,226,511 594,620 Dow Chemical Co. 12,106,731 588,266 Praxair Inc. 2,927,373 383,398 LyondellBasell Industries NV Class A 4,299,517 382,399 Freeport-McMoRan Copper & Gold Inc. 10,340,392 341,957 Ecolab Inc. 2,694,699 291,001 PPG Industries Inc. 1,378,973 266,776 Air Products & Chemicals Inc. 2,107,360 250,860 International Paper Co. 4,369,652 200,480 Mosaic Co. 3,376,129 168,806 Sherwin-Williams Co. 849,000 167,363 Nucor Corp. 3,170,408 160,232 CF Industries Holdings Inc. 552,358 143,967 Alcoa Inc. 10,732,188 138,123 Eastman Chemical Co. 1,518,391 130,900 Newmont Mining Corp. 4,958,710 116,232 Sigma-Aldrich Corp. 1,189,638 111,088 FMC Corp. 1,323,446 101,323 Vulcan Materials Co. 1,300,373 86,410 International Flavors & Fragrances Inc. 809,458 77,441 Ball Corp. 1,399,754 76,721 Airgas Inc. 663,020 70,618 MeadWestvaco Corp. 1,738,751 65,447 Sealed Air Corp. 1,950,246 64,105 * Owens-Illinois Inc. 1,641,076 55,518 Avery Dennison Corp. 954,183 48,348 Allegheny Technologies Inc. 1,073,008 40,431 United States Steel Corp. 1,438,210 39,709 Bemis Co. Inc. 1,010,883 39,667 ^ Cliffs Natural Resources Inc. 1,525,201 31,206 Telecommunication Services (2.4%) Verizon Communications Inc. 41,235,063 1,961,552 AT&T Inc. 51,846,779 1,818,266 CenturyLink Inc. 5,755,433 189,008 Frontier Communications Corp. 9,935,570 56,633 ^ Windstream Holdings Inc. 5,924,352 48,817 Utilities (3.1%) Duke Energy Corp. 7,034,677 501,010 NextEra Energy Inc. 4,335,511 414,562 Dominion Resources Inc. 5,790,269 411,051 Southern Co. 8,841,937 388,515 Exelon Corp. 8,535,439 286,449 American Electric Power Co. Inc. 4,856,215 246,016 Sempra Energy 2,263,430 219,009 PPL Corp. 6,280,801 208,146 PG&E Corp. 4,557,549 196,886 Public Service Enterprise Group Inc. 5,040,529 192,246 Edison International 3,244,528 183,673 Consolidated Edison Inc. 2,916,885 156,491 Xcel Energy Inc. 4,962,191 150,652 Northeast Utilities 3,141,262 142,927 FirstEnergy Corp. 4,169,955 141,904 DTE Energy Co. 1,763,544 131,014 Entergy Corp. 1,778,330 118,881 NiSource Inc. 3,127,013 111,103 Wisconsin Energy Corp. 2,250,257 104,749 NRG Energy Inc. 3,238,908 102,997 CenterPoint Energy Inc. 4,270,870 101,177 Ameren Corp. 2,416,407 99,556 AES Corp. 6,560,823 93,689 CMS Energy Corp. 2,656,463 77,781 SCANA Corp. 1,405,824 72,147 Pinnacle West Capital Corp. 1,095,339 59,871 AGL Resources Inc. 1,181,973 57,869 Pepco Holdings Inc. 2,490,188 50,999 Integrys Energy Group Inc. 794,863 47,414 TECO Energy Inc. 2,037,634 34,945 Total Common Stocks (Cost $108,956,734) Coupon Temporary Cash Investments (0.4%) 1 Money Market Fund (0.4%) 2,3 Vanguard Market Liquidity Fund 0.122% 599,276,852 599,277 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 4,5 Fannie Mae Discount Notes 0.095% 4/9/14 6,000 6,000 5,6 Federal Home Loan Bank Discount Notes 0.090% 4/4/14 4,400 4,400 6 Federal Home Loan Bank Discount Notes 0.056% -0.080% 4/9/14 1,200 1,200 5,6 Federal Home Loan Bank Discount Notes 0.060% 4/16/14 4,000 4,000 5,6 Federal Home Loan Bank Discount Notes 0.075% 5/21/14 4,400 4,399 5,6 Federal Home Loan Bank Discount Notes 0.060% 5/23/14 2,500 2,500 5,6 Federal Home Loan Bank Discount Notes 0.050% -0.125% 5/30/14 5,400 5,399 5,6 Federal Home Loan Bank Discount Notes 0.074% 6/18/14 5,000 4,998 6 Federal Home Loan Bank Discount Notes 0.065% 6/27/14 7,500 7,499 5,6 Federal Home Loan Bank Discount Notes 0.080% 7/16/14 4,100 4,098 5,6 Federal Home Loan Bank Discount Notes 0.110% 7/30/14 800 800 4 Freddie Mac Discount Notes 0.075% 4/7/14 1,100 1,100 Total Temporary Cash Investments (Cost $645,672) Total Investments (100.0%) (Cost $109,602,406) Other Assets and Liabilities-Net (0.0%) 2 Net Assets (100%) * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $30,730,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Includes $31,419,000 of collateral received for securities on loan. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 4 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 5 Securities with a value of $32,595,000 have been segregated as initial margin for open futures contracts. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. REITReal Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1Quoted prices in active markets for identical securities. Level 2Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of March 31, 2014, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks   Temporary Cash Investments  Futures ContractsAssets 1   Total  1 Represents variation margin on the last day of the reporting period. C. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objectives of maintaining full exposure to the stock market, enhancing returns, maintaining liquidity, and minimizing transaction costs. The fund may purchase futures contracts to immediately invest incoming cash in the market, or sell futures in response to cash outflows, thereby simulating a fully invested position in the underlying index while maintaining a cash balance for liquidity. The fund may seek to enhance returns by using futures contracts instead of the underlying securities when futures are believed to be priced more attractively than the underlying securities. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Counterparty risk involving futures is mitigated because a regulated clearinghouse is the counterparty instead of the Institutional Index Fund clearing broker. To further mitigate counterparty risk, the fund trades futures contracts on an exchange, monitors the financial strength of its clearing brokers and clearinghouse, and has entered into clearing agreements with its clearing brokers. The clearinghouse imposes initial margin requirements to secure the funds performance and requires daily settlement of variation margin representing changes in the market value of each contract. Futures contracts are valued at their quoted daily settlement prices. The aggregate notional amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded as an asset (liability). At March 31, 2014, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) S&P 500 Index June 2014 E-mini S&P 500 Index June 2014 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. D. At March 31, 2014, the cost of investment securities for tax purposes was $109,602,406,000. Net unrealized appreciation of investment securities for tax purposes was $57,327,090,000, consisting of unrealized gains of $60,554,291,000 on securities that had risen in value since their purchase and $3,227,201,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Institutional Total Stock Market Index Fund Schedule of Investments As of March 31, 2014 Market Value Shares ($000) Common Stocks (99.4%) 1 Basic Materials (3.1%) EI du Pont de Nemours & Co. 1,661,311 111,474 Dow Chemical Co. 2,177,220 105,791 LyondellBasell Industries NV Class A 826,436 73,503 Praxair Inc. 526,454 68,950 Freeport-McMoRan Copper & Gold Inc. 1,859,078 61,480 Ecolab Inc. 484,900 52,364 PPG Industries Inc. 235,949 45,647 Air Products & Chemicals Inc. 378,996 45,116 International Paper Co. 785,736 36,050 Mosaic Co. 578,709 28,935 Nucor Corp. 570,156 28,816 CF Industries Holdings Inc. 99,330 25,889 Alcoa Inc. 1,929,882 24,838 Eastman Chemical Co. 245,874 21,197 Newmont Mining Corp. 883,497 20,709 Sigma-Aldrich Corp. 214,005 19,984 FMC Corp. 238,362 18,249 CONSOL Energy Inc. 410,597 16,403 Celanese Corp. Class A 281,982 15,653 International Flavors & Fragrances Inc. 145,717 13,941 Ashland Inc. 139,413 13,869 * WR Grace & Co. 131,087 13,000 Airgas Inc. 119,267 12,703 RPM International Inc. 238,480 9,978 Rockwood Holdings Inc. 132,694 9,872 Albemarle Corp. 145,735 9,680 Reliance Steel & Aluminum Co. 132,164 9,339 Avery Dennison Corp. 173,011 8,766 Huntsman Corp. 346,752 8,468 Peabody Energy Corp. 486,426 7,948 NewMarket Corp. 18,989 7,421 Allegheny Technologies Inc. 184,012 6,934 Royal Gold Inc. 109,842 6,878 ^ United States Steel Corp. 246,182 6,797 Steel Dynamics Inc. 380,041 6,761 Domtar Corp. 57,246 6,424 PolyOne Corp. 172,264 6,315 Cytec Industries Inc. 63,940 6,241 Cabot Corp. 103,764 6,128 Carpenter Technology Corp. 90,445 5,973 Axiall Corp. 125,424 5,634 ^ Cliffs Natural Resources Inc. 274,126 5,609 Sensient Technologies Corp. 90,326 5,095 Compass Minerals International Inc. 60,230 4,970 Westlake Chemical Corp. 72,340 4,787 * Chemtura Corp. 174,408 4,411 HB Fuller Co. 90,889 4,388 Minerals Technologies Inc. 62,392 4,028 Commercial Metals Co. 211,278 3,989 Olin Corp. 143,829 3,971 * KapStone Paper and Packaging Corp. 129,074 3,722 US Silica Holdings Inc. 95,914 3,661 Worthington Industries Inc. 94,704 3,622 * Stillwater Mining Co. 214,717 3,180 * Resolute Forest Products Inc. 150,212 3,018 AMCOL International Corp. 62,590 2,865 Balchem Corp. 54,521 2,842 * Ferro Corp. 207,874 2,840 * Polypore International Inc. 82,045 2,807 * Clearwater Paper Corp. 44,294 2,776 Tronox Ltd. Class A 110,749 2,632 Arch Coal Inc. 545,418 2,629 * SunCoke Energy Inc. 113,623 2,595 * Calgon Carbon Corp. 115,700 2,526 *,^ AK Steel Holding Corp. 341,853 2,468 * Cloud Peak Energy Inc. 114,157 2,413 Kaiser Aluminum Corp. 31,613 2,258 PH Glatfelter Co. 78,960 2,149 Globe Specialty Metals Inc. 102,760 2,139 Innophos Holdings Inc. 35,848 2,033 Neenah Paper Inc. 38,487 1,991 * Intrepid Potash Inc. 124,757 1,929 Innospec Inc. 41,530 1,878 Quaker Chemical Corp. 22,411 1,767 OM Group Inc. 52,245 1,736 * Kraton Performance Polymers Inc. 66,253 1,732 * Coeur Mining Inc. 182,473 1,695 * Alpha Natural Resources Inc. 396,834 1,687 * Cambrex Corp. 88,928 1,678 * Platform Specialty Products Corp. 84,373 1,607 Hecla Mining Co. 512,683 1,574 Stepan Co. 23,367 1,509 * Century Aluminum Co. 112,077 1,481 Aceto Corp. 73,571 1,478 * RTI International Metals Inc. 48,986 1,361 Koppers Holdings Inc. 32,080 1,323 Haynes International Inc. 23,229 1,254 American Vanguard Corp. 56,307 1,219 A Schulman Inc. 33,583 1,218 * Allied Nevada Gold Corp. 264,323 1,139 Deltic Timber Corp. 17,319 1,130 * Horsehead Holding Corp. 58,000 976 Kronos Worldwide Inc. 56,434 941 ^ Walter Energy Inc. 118,280 894 *,^ Molycorp Inc. 189,962 891 Ampco-Pittsburgh Corp. 46,340 874 Tredegar Corp. 37,730 868 * OMNOVA Solutions Inc. 78,397 814 * LSB Industries Inc. 20,853 780 * Senomyx Inc. 66,934 714 Hawkins Inc. 19,323 710 * Rentech Inc. 295,689 562 Olympic Steel Inc. 19,107 548 Wausau Paper Corp. 42,028 535 Chase Corp. 16,107 508 Gold Resource Corp. 87,301 417 Zep Inc. 23,017 407 * General Moly Inc. 341,714 338 KMG Chemicals Inc. 18,032 283 * Universal Stainless & Alloy Products Inc. 8,233 278 * Westmoreland Coal Co. 9,200 274 Noranda Aluminum Holding Corp. 65,560 269 Friedman Industries Inc. 29,963 253 * Penford Corp. 17,218 247 *,^ Paramount Gold and Silver Corp. 194,400 239 FutureFuel Corp. 10,994 223 * Golden Minerals Co. 243,316 203 *,^ Verso Paper Corp. 52,139 151 * Codexis Inc. 54,399 111 * Solitario Exploration & Royalty Corp. 56,237 71 * Ikonics Corp. 2,424 59 * Mines Management Inc. 48,299 54 NL Industries Inc. 4,487 49 *,^ James River Coal Co. 55,876 42 United-Guardian Inc. 950 28 * Uni-Pixel Inc. 2,531 19 * Metabolix Inc. 14,335 19 * Northern Technologies International Corp. 800 17 * Comstock Mining Inc. 9,200 15 * Handy & Harman Ltd. 597 13 * Midway Gold Corp. 9,116 10 * TOR Minerals International Inc. 682 7 ^ USEC Inc. 1,503 6 * Uranium Resources Inc. 1,071 3 * Uranerz Energy Corp. 681 1 Consumer Goods (9.8%) Procter & Gamble Co. 4,855,380 391,344 Coca-Cola Co. 7,108,151 274,801 PepsiCo Inc. 2,738,042 228,627 Philip Morris International Inc. 2,696,749 220,783 Altria Group Inc. 3,568,658 133,575 Ford Motor Co. 6,933,664 108,165 Monsanto Co. 940,452 106,995 Colgate-Palmolive Co. 1,645,613 106,751 Mondelez International Inc. Class A 2,893,627 99,975 NIKE Inc. Class B 1,266,945 93,577 General Motors Co. 2,277,481 78,391 Kimberly-Clark Corp. 679,429 74,907 Kraft Foods Group Inc. 1,067,610 59,893 General Mills Inc. 1,118,417 57,956 Johnson Controls Inc. 1,189,043 56,266 Archer-Daniels-Midland Co. 1,178,741 51,146 VF Corp. 631,034 39,048 Delphi Automotive plc 550,953 37,388 Lorillard Inc. 648,568 35,075 Kellogg Co. 518,858 32,538 Reynolds American Inc. 580,634 31,017 * Michael Kors Holdings Ltd. 328,681 30,656 Mead Johnson Nutrition Co. 361,642 30,067 *,^ Tesla Motors Inc. 143,378 29,887 Estee Lauder Cos. Inc. Class A 428,368 28,649 Hershey Co. 263,005 27,458 Harley-Davidson Inc. 395,923 26,372 BorgWarner Inc. 408,216 25,093 Coach Inc. 502,140 24,936 Beam Inc. 296,288 24,681 Mattel Inc. 609,625 24,452 * Constellation Brands Inc. Class A 283,623 24,099 ConAgra Foods Inc. 755,406 23,440 Genuine Parts Co. 262,546 22,802 Stanley Black & Decker Inc. 278,663 22,639 Tyson Foods Inc. Class A 489,628 21,549 Whirlpool Corp. 140,385 20,982 Clorox Co. 232,768 20,486 Bunge Ltd. 251,086 19,964 * Keurig Green Mountain Inc. 186,673 19,711 Coca-Cola Enterprises Inc. 409,855 19,575 Dr Pepper Snapple Group Inc. 358,757 19,538 * Monster Beverage Corp. 270,229 18,767 PVH Corp. 146,221 18,244 Ralph Lauren Corp. Class A 108,108 17,398 JM Smucker Co. 178,610 17,368 Church & Dwight Co. Inc. 248,316 17,151 Activision Blizzard Inc. 829,175 16,948 * TRW Automotive Holdings Corp. 206,570 16,860 * Under Armour Inc. Class A 146,023 16,740 Brown-Forman Corp. Class B 184,705 16,566 Polaris Industries Inc. 117,691 16,443 Leucadia National Corp. 554,658 15,530 * Electronic Arts Inc. 526,933 15,286 Campbell Soup Co. 337,974 15,168 Molson Coors Brewing Co. Class B 257,521 15,158 * Mohawk Industries Inc. 110,733 15,057 Newell Rubbermaid Inc. 499,401 14,932 McCormick & Co. Inc. 204,350 14,660 Hanesbrands Inc. 178,165 13,626 * Jarden Corp. 226,328 13,541 Harman International Industries Inc. 121,443 12,922 * LKQ Corp. 485,986 12,806 Lear Corp. 144,883 12,130 PulteGroup Inc. 618,897 11,877 Snap-on Inc. 104,365 11,843 * WABCO Holdings Inc. 111,559 11,776 Hasbro Inc. 211,186 11,746 Hormel Foods Corp. 236,646 11,660 Goodyear Tire & Rubber Co. 444,598 11,617 Avon Products Inc. 778,769 11,401 Lennar Corp. Class A 287,178 11,378 Energizer Holdings Inc. 112,417 11,325 DR Horton Inc. 521,894 11,299 * Toll Brothers Inc. 286,154 10,273 * Lululemon Athletica Inc. 185,766 9,769 Ingredion Inc. 137,286 9,346 * Fossil Group Inc. 79,007 9,213 * Middleby Corp. 34,291 9,060 * WhiteWave Foods Co. Class A 311,295 8,884 * NVR Inc. 7,321 8,397 Leggett & Platt Inc. 252,805 8,252 * Kate Spade & Co. 221,327 8,209 Hillshire Brands Co. 220,220 8,205 Nu Skin Enterprises Inc. Class A 96,016 7,955 Gentex Corp. 248,132 7,824 Herbalife Ltd. 135,978 7,787 * Hain Celestial Group Inc. 85,024 7,777 * Visteon Corp. 87,348 7,725 Brunswick Corp. 165,871 7,512 Carter's Inc. 92,728 7,200 Tupperware Brands Corp. 81,587 6,834 Flowers Foods Inc. 318,148 6,824 * Tenneco Inc. 109,308 6,348 Dana Holding Corp. 265,683 6,182 * Darling International Inc. 294,788 5,902 * Tempur Sealy International Inc. 108,662 5,506 * Zynga Inc. Class A 1,243,307 5,346 Scotts Miracle-Gro Co. Class A 83,557 5,120 Thor Industries Inc. 81,438 4,973 Wolverine World Wide Inc. 172,546 4,926 Pool Corp. 78,072 4,787 * Deckers Outdoor Corp. 58,971 4,702 * TreeHouse Foods Inc. 62,186 4,477 * Steven Madden Ltd. 110,162 3,964 * Boston Beer Co. Inc. Class A 15,768 3,859 * Helen of Troy Ltd. 54,799 3,794 Lancaster Colony Corp. 37,043 3,683 * Take-Two Interactive Software Inc. 167,319 3,669 * Post Holdings Inc. 64,478 3,554 * Iconix Brand Group Inc. 87,873 3,451 Ryland Group Inc. 83,814 3,347 * Dorman Products Inc. 56,201 3,319 Herman Miller Inc. 101,576 3,264 Spectrum Brands Holdings Inc. 37,911 3,022 Andersons Inc. 50,488 2,991 HNI Corp. 81,509 2,980 Sanderson Farms Inc. 37,398 2,935 B&G Foods Inc. 96,569 2,908 Interface Inc. Class A 138,984 2,856 * G-III Apparel Group Ltd. 38,759 2,774 KB Home 162,097 2,754 * TiVo Inc. 208,038 2,752 Cooper Tire & Rubber Co. 112,761 2,740 Snyder's-Lance Inc. 94,005 2,650 * iRobot Corp. 64,308 2,640 * Meritage Homes Corp. 62,702 2,626 Drew Industries Inc. 48,232 2,614 La-Z-Boy Inc. 94,254 2,554 Dean Foods Co. 161,110 2,491 J&J Snack Foods Corp. 25,083 2,407 Schweitzer-Mauduit International Inc. 56,313 2,398 Universal Corp. 42,906 2,398 Cal-Maine Foods Inc. 36,710 2,305 * Crocs Inc. 147,151 2,296 * Standard Pacific Corp. 276,138 2,295 * American Axle & Manufacturing Holdings Inc. 122,929 2,277 Steelcase Inc. Class A 135,854 2,257 Briggs & Stratton Corp. 99,843 2,222 Movado Group Inc. 47,070 2,144 Vector Group Ltd. 98,931 2,131 Columbia Sportswear Co. 25,755 2,129 MDC Holdings Inc. 74,730 2,113 Jones Group Inc. 139,141 2,083 Pinnacle Foods Inc. 69,036 2,061 * Gentherm Inc. 54,981 1,909 * Skechers U.S.A. Inc. Class A 51,722 1,890 Fresh Del Monte Produce Inc. 67,479 1,860 Inter Parfums Inc. 49,640 1,797 Arctic Cat Inc. 37,179 1,777 WD-40 Co. 22,291 1,729 Knoll Inc. 92,803 1,688 * Select Comfort Corp. 92,887 1,679 * Boulder Brands Inc. 92,342 1,627 Ethan Allen Interiors Inc. 62,586 1,593 * Pilgrim's Pride Corp. 76,005 1,590 * Federal-Mogul Corp. 84,733 1,585 * Cavco Industries Inc. 19,933 1,564 * Diamond Foods Inc. 44,706 1,562 Oxford Industries Inc. 19,939 1,559 Callaway Golf Co. 150,875 1,542 * ACCO Brands Corp. 249,771 1,539 * Beazer Homes USA Inc. 75,499 1,516 Standard Motor Products Inc. 42,114 1,506 * Elizabeth Arden Inc. 46,104 1,361 * Winnebago Industries Inc. 49,197 1,348 * Tumi Holdings Inc. 58,875 1,332 * Chiquita Brands International Inc. 106,986 1,332 *,^ Eastman Kodak Co. 39,252 1,311 * Medifast Inc. 44,323 1,289 * Unifi Inc. 55,211 1,274 * Quiksilver Inc. 161,250 1,211 * Blount International Inc. 100,139 1,192 * Motorcar Parts of America Inc. 44,446 1,181 Titan International Inc. 61,015 1,159 Coca-Cola Bottling Co. Consolidated 13,623 1,158 * Modine Manufacturing Co. 78,007 1,143 Coty Inc. Class A 75,263 1,127 * Seaboard Corp. 404 1,059 * Jamba Inc. 85,390 1,024 Tootsie Roll Industries Inc. 32,818 983 * USANA Health Sciences Inc. 12,667 954 * Cooper-Standard Holding Inc. 13,223 934 Bassett Furniture Industries Inc. 60,862 904 Nutrisystem Inc. 57,982 874 * Central Garden and Pet Co. Class A 103,779 858 Calavo Growers Inc. 24,089 857 * Vera Bradley Inc. 31,393 847 * Nautilus Inc. 87,152 839 * Taylor Morrison Home Corp. Class A 35,070 824 Lennar Corp. Class B 24,500 800 * Farmer Bros Co. 40,037 789 Flexsteel Industries Inc. 20,912 787 * Dixie Group Inc. 45,012 739 * DTS Inc. 37,227 736 * Alliance One International Inc. 242,577 708 * Universal Electronics Inc. 17,849 685 Alico Inc. 18,161 685 Superior Industries International Inc. 33,358 683 * RealD Inc. 60,308 674 John B Sanfilippo & Son Inc. 29,175 672 * Hovnanian Enterprises Inc. Class A 141,528 669 * Annie's Inc. 15,961 641 * LeapFrog Enterprises Inc. 82,851 621 ^ Blyth Inc. 57,374 616 * M/I Homes Inc. 25,860 580 * Revlon Inc. Class A 20,904 534 * Libbey Inc. 20,212 526 Cherokee Inc. 37,406 521 * Fuel Systems Solutions Inc. 47,162 507 * Central Garden and Pet Co. 58,888 479 * Perry Ellis International Inc. 34,725 477 * Omega Protein Corp. 35,618 430 JAKKS Pacific Inc. 57,538 415 Strattec Security Corp. 5,741 415 Female Health Co. 52,315 406 Culp Inc. 19,518 385 National Presto Industries Inc. 4,899 382 * Shiloh Industries Inc. 19,708 350 * Black Diamond Inc. 27,241 333 Marine Products Corp. 43,390 326 * National Beverage Corp. 16,499 322 * Stoneridge Inc. 28,131 316 Lifeway Foods Inc. 20,817 306 * Inventure Foods Inc. 18,959 265 Hooker Furniture Corp. 15,189 238 Weyco Group Inc. 8,341 225 * Quantum Fuel Systems Technologies Worldwide Inc. 22,911 222 * Coffee Holding Co. Inc. 27,694 211 Limoneira Co. 9,066 206 * S&W Seed Co. 27,184 201 * Tower International Inc. 7,232 197 Escalade Inc. 13,847 186 * Core Molding Technologies Inc. 14,660 184 Oil-Dri Corp. of America 5,175 179 LS Starrett Co. Class A 11,175 178 * LoJack Corp. 30,922 176 *,^ Ceres Inc. 192,728 169 * Nutraceutical International Corp. 6,463 168 Griffin Land & Nurseries Inc. 5,467 165 * Glu Mobile Inc. 34,819 165 * Primo Water Corp. 40,617 158 Lifetime Brands Inc. 8,735 156 * ZAGG Inc. 33,148 153 *,^ Star Scientific Inc. 180,428 142 * Craft Brew Alliance Inc. 8,811 135 Johnson Outdoors Inc. Class A 5,006 127 * Vince Holding Corp. 4,741 125 *,^ Comstock Holding Cos. Inc. Class A 77,650 124 * Mannatech Inc. 6,299 109 * Skullcandy Inc. 11,413 105 Orchids Paper Products Co. 2,690 82 * Lifevantage Corp. 61,122 80 * Delta Apparel Inc. 4,553 74 * American Apparel Inc. 137,863 69 * Malibu Boats Inc. Class A 3,100 69 MGP Ingredients Inc. 10,002 68 * William Lyon Homes Class A 2,400 66 * Natural Alternatives International Inc. 12,166 66 * Seneca Foods Corp. Class A 1,806 57 * Clean Diesel Technologies Inc. 14,310 54 * Summer Infant Inc. 22,600 47 RG Barry Corp. 2,474 47 * Majesco Entertainment Co. 104,462 42 * Stanley Furniture Co. Inc. 15,291 42 * Emerson Radio Corp. 18,733 39 Nature's Sunshine Products Inc. 2,785 38 CCA Industries Inc. 11,733 35 Rocky Brands Inc. 2,299 33 Reliv International Inc. 10,512 28 * US Auto Parts Network Inc. 8,487 26 * WCI Communities Inc. 1,200 24 Acme United Corp. 1,275 21 * Skyline Corp. 3,395 21 Crown Crafts Inc. 2,061 16 Compx International Inc. 1,065 11 * Willamette Valley Vineyards Inc. 1,400 9 * Crystal Rock Holdings Inc. 7,780 7 * Cyanotech Corp. 997 5 Golden Enterprises Inc. 755 3 * Joe's Jeans Inc. 398 — Consumer Services (13.1%) Walt Disney Co. 2,823,665 226,091 * Amazon.com Inc. 657,927 221,406 Wal-Mart Stores Inc. 2,896,452 221,376 Comcast Corp. Class A 4,353,740 217,774 Home Depot Inc. 2,521,159 199,499 McDonald's Corp. 1,772,612 173,769 CVS Caremark Corp. 2,117,400 158,509 * eBay Inc. 2,086,053 115,234 * priceline.com Inc. 93,379 111,297 Twenty-First Century Fox Inc. Class A 3,330,209 106,467 Walgreen Co. 1,531,001 101,092 Time Warner Inc. 1,518,558 99,207 Starbucks Corp. 1,285,879 94,358 Lowe's Cos. Inc. 1,844,432 90,193 Costco Wholesale Corp. 787,245 87,920 TJX Cos. Inc. 1,209,632 73,364 McKesson Corp. 412,017 72,750 Target Corp. 1,133,119 68,565 Time Warner Cable Inc. 496,840 68,156 * DIRECTV 866,709 66,234 CBS Corp. Class B 1,016,744 62,835 Viacom Inc. Class B 711,340 60,457 Yum! Brands Inc. 796,475 60,046 Las Vegas Sands Corp. 727,527 58,770 Delta Air Lines Inc. 1,520,982 52,702 Cardinal Health Inc. 613,931 42,963 Macy's Inc. 653,458 38,744 Sysco Corp. 1,047,294 37,839 Kroger Co. 864,176 37,721 * Netflix Inc. 101,781 35,830 Whole Foods Market Inc. 666,304 33,788 Omnicom Group Inc. 462,360 33,567 Wynn Resorts Ltd. 144,973 32,206 * AutoZone Inc. 59,740 32,086 * Dollar General Corp. 573,454 31,815 * Chipotle Mexican Grill Inc. Class A 55,562 31,562 *,^ American Airlines Group Inc. 844,336 30,903 Carnival Corp. 795,399 30,114 * United Continental Holdings Inc. 665,362 29,695 Southwest Airlines Co. 1,257,061 29,679 Starwood Hotels & Resorts Worldwide Inc. 343,714 27,360 * O'Reilly Automotive Inc. 182,495 27,080 AmerisourceBergen Corp. Class A 411,841 27,013 Ross Stores Inc. 368,561 26,371 Nielsen Holdings NV 576,631 25,735 * Bed Bath & Beyond Inc. 365,292 25,132 L Brands Inc. 442,049 25,095 * Liberty Interactive Corp. Class A 840,047 24,252 * DISH Network Corp. Class A 374,166 23,277 * Liberty Media Corp. Class A 168,363 22,010 * Discovery Communications Inc. Class A 263,230 21,769 * Hertz Global Holdings Inc. 804,009 21,419 Kohl's Corp. 345,270 19,611 Marriott International Inc. Class A 348,183 19,505 * CarMax Inc. 399,952 18,718 * Dollar Tree Inc. 354,160 18,480 * TripAdvisor Inc. 197,093 17,855 Tractor Supply Co. 249,629 17,631 Gap Inc. 439,284 17,598 * Charter Communications Inc. Class A 142,580 17,566 Wyndham Worldwide Corp. 232,962 17,060 * MGM Resorts International 658,912 17,039 Tiffany & Co. 195,076 16,806 Advance Auto Parts Inc. 130,704 16,534 Nordstrom Inc. 259,333 16,195 * Sirius XM Holdings Inc. 4,938,062 15,802 Safeway Inc. 412,373 15,233 Signet Jewelers Ltd. 143,716 15,214 * News Corp. Class A 876,531 15,094 H&R Block Inc. 491,113 14,827 Comcast Corp. 291,952 14,236 * IHS Inc. Class A 115,791 14,069 Staples Inc. 1,169,024 13,257 Best Buy Co. Inc. 496,112 13,102 Interpublic Group of Cos. Inc. 759,520 13,018 Expedia Inc. 179,303 12,999 Royal Caribbean Cruises Ltd. 237,891 12,979 PetSmart Inc. 186,146 12,824 Foot Locker Inc. 265,858 12,490 Darden Restaurants Inc. 235,184 11,938 Alaska Air Group Inc. 124,482 11,615 Gannett Co. Inc. 409,122 11,292 * Rite Aid Corp. 1,730,790 10,852 Williams-Sonoma Inc. 160,571 10,700 * Ulta Salon Cosmetics & Fragrance Inc. 109,438 10,668 Omnicare Inc. 178,705 10,663 Scripps Networks Interactive Inc. Class A 140,384 10,657 * Discovery Communications Inc. 137,210 10,573 Family Dollar Stores Inc. 175,631 10,188 Dick's Sporting Goods Inc. 180,851 9,876 Dunkin' Brands Group Inc. 191,019 9,585 * Avis Budget Group Inc. 191,946 9,348 * Pandora Media Inc. 300,499 9,111 GameStop Corp. Class A 207,689 8,536 * Panera Bread Co. Class A 48,005 8,471 * Sally Beauty Holdings Inc. 293,459 8,041 FactSet Research Systems Inc. 73,286 7,901 * Yelp Inc. Class A 101,742 7,827 * Spirit Airlines Inc. 130,435 7,748 Domino's Pizza Inc. 99,975 7,695 * AMC Networks Inc. Class A 103,621 7,574 KAR Auction Services Inc. 249,244 7,565 GNC Holdings Inc. Class A 170,050 7,486 * Copart Inc. 202,870 7,382 * Lamar Advertising Co. Class A 143,886 7,337 * Urban Outfitters Inc. 198,140 7,226 Service Corp. International 361,643 7,189 * AutoNation Inc. 130,864 6,966 Dun & Bradstreet Corp. 68,289 6,784 * Groupon Inc. Class A 853,400 6,691 Brinker International Inc. 120,414 6,316 International Game Technology 445,668 6,266 * Apollo Education Group Inc. 181,980 6,231 Cablevision Systems Corp. Class A 363,897 6,139 * Madison Square Garden Co. Class A 107,997 6,132 * United Natural Foods Inc. 84,625 6,002 * Hilton Worldwide Holdings Inc. 264,483 5,882 * Sprouts Farmers Market Inc. 159,096 5,732 Graham Holdings Co. Class B 7,803 5,491 * Live Nation Entertainment Inc. 251,395 5,468 Cinemark Holdings Inc. 186,630 5,414 Sotheby's 124,146 5,407 * Cabela's Inc. 82,490 5,404 * Starz 166,701 5,381 DSW Inc. Class A 148,998 5,343 * Norwegian Cruise Line Holdings Ltd. 165,335 5,335 Abercrombie & Fitch Co. 137,323 5,287 Six Flags Entertainment Corp. 127,745 5,129 Burger King Worldwide Inc. 189,403 5,029 * Buffalo Wild Wings Inc. 33,731 5,023 * Acxiom Corp. 137,053 4,714 Casey's General Stores Inc. 69,321 4,685 * Bally Technologies Inc. 70,090 4,645 * VCA Antech Inc. 142,814 4,603 John Wiley & Sons Inc. Class A 79,119 4,560 Vail Resorts Inc. 65,190 4,544 Wendy's Co. 493,260 4,499 * Jack in the Box Inc. 76,253 4,494 * Lumber Liquidators Holdings Inc. 46,866 4,396 * HomeAway Inc. 116,239 4,379 * Restoration Hardware Holdings Inc. 59,401 4,371 Chico's FAS Inc. 272,234 4,364 Dillard's Inc. Class A 46,574 4,303 *,^ JC Penney Co. Inc. 492,635 4,246 Cracker Barrel Old Country Store Inc. 43,060 4,187 New York Times Co. Class A 241,498 4,134 CST Brands Inc. 129,079 4,032 Cheesecake Factory Inc. 84,477 4,024 * Ascena Retail Group Inc. 232,842 4,023 Men's Wearhouse Inc. 81,999 4,016 * Hyatt Hotels Corp. Class A 74,036 3,984 Aaron's Inc. 129,521 3,917 * JetBlue Airways Corp. 450,712 3,917 * Dolby Laboratories Inc. Class A 87,180 3,879 DeVry Education Group Inc. 91,001 3,858 * Grand Canyon Education Inc. 82,467 3,851 American Eagle Outfitters Inc. 310,204 3,797 * Big Lots Inc. 99,590 3,771 * SolarCity Corp. 59,845 3,747 Sinclair Broadcast Group Inc. Class A 133,402 3,614 Rollins Inc. 118,976 3,598 * Office Depot Inc. 862,320 3,561 Hillenbrand Inc. 107,811 3,486 * Caesars Acquisition Co. Class A 243,144 3,455 * Beacon Roofing Supply Inc. 88,768 3,432 HSN Inc. 57,280 3,421 Lions Gate Entertainment Corp. 124,953 3,340 * ANN Inc. 80,512 3,340 * Life Time Fitness Inc. 69,339 3,335 * Five Below Inc. 78,150 3,320 PriceSmart Inc. 32,828 3,313 SeaWorld Entertainment Inc. 109,010 3,295 * Murphy USA Inc. 80,449 3,265 * Jos A Bank Clothiers Inc. 50,375 3,239 * Conversant Inc. 114,595 3,226 Pier 1 Imports Inc. 169,058 3,192 Guess? Inc. 114,631 3,164 Penske Automotive Group Inc. 73,383 3,138 *,^ Sears Holdings Corp. 65,373 3,122 * DreamWorks Animation SKG Inc. Class A 117,314 3,115 * Asbury Automotive Group Inc. 55,580 3,074 Monro Muffler Brake Inc. 54,002 3,072 Chemed Corp. 34,281 3,066 * Genesco Inc. 40,990 3,057 Meredith Corp. 65,391 3,036 Papa John's International Inc. 57,958 3,020 Allegiant Travel Co. Class A 26,785 2,998 Morningstar Inc. 37,546 2,967 * Bloomin' Brands Inc. 123,084 2,966 Texas Roadhouse Inc. Class A 113,511 2,960 * OpenTable Inc. 37,968 2,921 * WebMD Health Corp. 69,314 2,870 * Shutterfly Inc. 64,541 2,755 * Orient-Express Hotels Ltd. Class A 190,886 2,751 Bob Evans Farms Inc. 54,733 2,738 Regal Entertainment Group Class A 144,007 2,690 Choice Hotels International Inc. 58,476 2,690 Churchill Downs Inc. 29,422 2,686 Brown Shoe Co. Inc. 99,404 2,638 Lithia Motors Inc. Class A 39,325 2,614 Group 1 Automotive Inc. 39,355 2,584 * SUPERVALU Inc. 366,807 2,509 * Marriott Vacations Worldwide Corp. 44,874 2,509 * Hibbett Sports Inc. 46,883 2,479 Rent-A-Center Inc. 91,704 2,439 * Popeyes Louisiana Kitchen Inc. 59,528 2,419 * Vitamin Shoppe Inc. 50,717 2,410 AMERCO 10,214 2,371 Buckle Inc. 51,428 2,355 * Fresh Market Inc. 69,472 2,334 * Pinnacle Entertainment Inc. 98,259 2,329 Scholastic Corp. 66,419 2,290 Finish Line Inc. Class A 83,640 2,266 * Susser Holdings Corp. 35,991 2,248 * Express Inc. 141,187 2,242 * BJ's Restaurants Inc. 64,802 2,120 Twenty-First Century Fox Inc. 67,534 2,102 * Ascent Capital Group Inc. Class A 27,522 2,079 * Krispy Kreme Doughnuts Inc. 116,343 2,063 Nexstar Broadcasting Group Inc. Class A 51,604 1,936 Children's Place Retail Stores Inc. 38,863 1,936 Interval Leisure Group Inc. 73,647 1,925 * Boyd Gaming Corp. 144,482 1,907 * Constant Contact Inc. 77,638 1,899 DineEquity Inc. 24,085 1,880 * Rush Enterprises Inc. Class A 57,511 1,868 * Carmike Cinemas Inc. 62,544 1,868 * Biglari Holdings Inc. 3,704 1,806 ARAMARK Holdings Corp. 62,400 1,805 Matthews International Corp. Class A 43,981 1,795 * Liquidity Services Inc. 68,010 1,772 * Conn's Inc. 45,590 1,771 Capella Education Co. 27,503 1,737 * Barnes & Noble Inc. 81,523 1,704 * Francesca's Holdings Corp. 91,799 1,665 * Sonic Corp. 71,555 1,631 * Red Robin Gourmet Burgers Inc. 22,723 1,629 * Denny's Corp. 245,522 1,579 * Angie's List Inc. 126,096 1,536 * Scientific Games Corp. Class A 110,312 1,515 International Speedway Corp. Class A 44,335 1,507 * Hawaiian Holdings Inc. 107,497 1,501 Cato Corp. Class A 55,296 1,495 * Media General Inc. 81,147 1,491 * American Public Education Inc. 41,190 1,445 Spartan Stores Inc. 61,627 1,430 * Gray Television Inc. 135,218 1,402 Clear Channel Outdoor Holdings Inc. Class A 147,944 1,348 * Fiesta Restaurant Group Inc. 29,380 1,339 * Pep Boys-Manny Moe & Jack 104,586 1,330 * Penn National Gaming Inc. 104,846 1,292 Regis Corp. 93,866 1,286 Weight Watchers International Inc. 62,279 1,279 * Bright Horizons Family Solutions Inc. 32,623 1,276 * Cumulus Media Inc. Class A 184,164 1,273 * Caesars Entertainment Corp. 66,883 1,271 National CineMedia Inc. 83,003 1,245 * comScore Inc. 36,157 1,186 Haverty Furniture Cos. Inc. 39,279 1,167 *,^ Clean Energy Fuels Corp. 130,239 1,164 SkyWest Inc. 90,867 1,159 Marchex Inc. Class B 107,295 1,128 * Career Education Corp. 149,754 1,117 Carriage Services Inc. Class A 59,816 1,091 * Multimedia Games Holding Co. Inc. 37,563 1,091 AH Belo Corp. Class A 93,630 1,084 * Strayer Education Inc. 23,214 1,078 * Blue Nile Inc. 30,870 1,074 Core-Mark Holding Co. Inc. 14,657 1,064 * Bankrate Inc. 60,585 1,026 Weis Markets Inc. 19,554 963 * Build-A-Bear Workshop Inc. 97,303 937 * ITT Educational Services Inc. 32,637 936 Sonic Automotive Inc. Class A 41,616 936 * Pantry Inc. 60,815 933 Fred's Inc. Class A 51,257 923 * Tuesday Morning Corp. 65,153 922 * Sizmek Inc. 86,064 915 * America's Car-Mart Inc. 24,768 909 Stage Stores Inc. 36,773 899 * Demand Media Inc. 184,614 895 * Natural Grocers by Vitamin Cottage Inc. 19,923 870 Big 5 Sporting Goods Corp. 53,927 866 * Autobytel Inc. 67,908 844 MDC Partners Inc. Class A 36,842 841 World Wrestling Entertainment Inc. Class A 28,841 833 Ingles Markets Inc. Class A 34,931 832 * K12 Inc. 36,454 826 PetMed Express Inc. 60,247 808 Harte-Hanks Inc. 90,721 802 * Overstock.com Inc. 40,380 795 bebe stores inc 124,638 763 CSS Industries Inc. 27,959 755 * Christopher & Banks Corp. 109,881 726 ^ Bon-Ton Stores Inc. 65,872 723 * Chuy's Holdings Inc. 16,760 723 *,^ Dex Media Inc. 77,171 710 * XO Group Inc. 69,131 701 * Steiner Leisure Ltd. 15,018 695 * New Media Investment Group Inc. 44,972 675 * Ruby Tuesday Inc. 120,012 673 Extended Stay America Inc. 29,448 671 * Aeropostale Inc. 133,279 669 * McClatchy Co. Class A 102,847 660 * Entercom Communications Corp. Class A 64,518 650 * Kirkland's Inc. 33,879 626 * Orbitz Worldwide Inc. 79,594 624 * EW Scripps Co. Class A 34,646 614 * Century Casinos Inc. 84,816 608 * Citi Trends Inc. 35,892 585 * zulily Inc. Class A 11,600 582 * FTD Cos. Inc. 18,256 581 * Zale Corp. 27,524 576 * Republic Airways Holdings Inc. 62,776 574 * Zumiez Inc. 23,621 573 * Stamps.com Inc. 17,056 572 * MarineMax Inc. 37,356 567 * 1-800-Flowers.com Inc. Class A 100,631 567 Einstein Noah Restaurant Group Inc. 33,468 551 * Famous Dave's of America Inc. 22,456 550 * Isle of Capri Casinos Inc. 71,209 546 Marcus Corp. 32,078 536 * Journal Communications Inc. Class A 59,418 526 * Titan Machinery Inc. 33,280 521 * Del Frisco's Restaurant Group Inc. 18,679 521 * RetailMeNot Inc. 16,100 515 * Mattress Firm Holding Corp. 10,751 514 Entravision Communications Corp. Class A 75,157 504 *,^ hhgregg Inc. 52,111 501 * Destination XL Group Inc. 88,423 499 * Lee Enterprises Inc. 110,835 495 Town Sports International Holdings Inc. 57,535 488 Destination Maternity Corp. 17,667 484 TheStreet Inc. 181,048 474 * Chefs' Warehouse Inc. 21,170 453 * Noodles & Co. Class A 11,300 446 Shoe Carnival Inc. 18,658 430 * Bravo Brio Restaurant Group Inc. 30,394 429 Collectors Universe Inc. 22,168 417 * Bridgepoint Education Inc. 28,009 417 Stein Mart Inc. 29,159 408 * Pacific Sunwear of California Inc. 137,155 407 Ruth's Hospitality Group Inc. 33,299 403 * Burlington Stores Inc. 12,937 382 * Diamond Resorts International Inc. 22,178 376 * Tile Shop Holdings Inc. 24,203 374 * Monarch Casino & Resort Inc. 18,767 348 * RealNetworks Inc. 45,580 345 Speedway Motorsports Inc. 18,288 343 *,^ RadioShack Corp. 160,675 341 Courier Corp. 20,437 315 * Morgans Hotel Group Co. 37,126 298 * Carrols Restaurant Group Inc. 41,511 298 * Cache Inc. 83,654 275 * ValueVision Media Inc. Class A 54,289 264 * Corinthian Colleges Inc. 190,849 263 * Gaiam Inc. Class A 35,686 259 *,^ Pizza Inn Holdings Inc. 39,164 237 * Spark Networks Inc. 45,135 236 * Fairway Group Holdings Corp. 28,285 216 * Luby's Inc. 33,656 207 * Providence Service Corp. 7,023 199 * Books-A-Million Inc. 77,721 187 * Daily Journal Corp. 1,060 183 * AMC Entertainment Holdings Inc. 7,000 170 * Martha Stewart Living Omnimedia Inc. Class A 37,013 168 Saga Communications Inc. Class A 3,223 160 * SP Plus Corp. 5,985 157 * Container Store Group Inc. 4,572 155 * QuinStreet Inc. 23,346 155 * New York & Co. Inc. 34,183 150 * Ignite Restaurant Group Inc. 10,589 149 * Speed Commerce Inc. 39,661 144 * Cosi Inc. 112,228 132 * Care.com Inc. 7,955 132 Frisch's Restaurants Inc. 5,460 129 * West Marine Inc. 11,266 128 * CBS Outdoor Americas Inc. 4,272 125 * PDI Inc. 26,259 120 * Cambium Learning Group Inc. 55,383 119 * You On Demand Holdings Inc. 23,900 117 * Reading International Inc. Class A 15,971 117 * ReachLocal Inc. 11,810 116 * Ambassadors Group Inc. 27,831 110 * Vitacost.com Inc. 15,386 109 Schawk Inc. Class A 5,397 108 * Radio One Inc. 22,730 108 Salem Communications Corp. Class A 10,229 102 * Wet Seal Inc. Class A 76,247 101 * Travelzoo Inc. 4,212 96 CBS Corp. Class A 1,425 88 * Diversified Restaurant Holdings Inc. 16,639 83 * SFX Entertainment Inc. 11,587 82 * Education Management Corp. 16,771 82 * Dover Downs Gaming & Entertainment Inc. 52,774 81 * Sears Hometown and Outlet Stores Inc. 3,353 79 Ark Restaurants Corp. 3,601 79 * JTH Holding Inc. Class A 2,760 77 * MTR Gaming Group Inc. 14,610 75 * Geeknet Inc. 5,163 72 * Empire Resorts Inc. 10,105 71 * Potbelly Corp. 3,957 71 * Learning Tree International Inc. 20,728 67 *,^ dELiA*s Inc. 78,004 66 Village Super Market Inc. Class A 2,285 60 Gordmans Stores Inc. 10,263 56 * Red Lion Hotels Corp. 9,601 56 * Perfumania Holdings Inc. 8,079 55 * ALCO Stores Inc. 4,376 44 * Everyday Health Inc. 3,048 43 * Dover Saddlery Inc. 7,100 39 * Coupons.com Inc. 1,533 38 Trans World Entertainment Corp. 9,095 33 Beasley Broadcasting Group Inc. Class A 3,526 32 * Bacterin International Holdings Inc. 36,831 31 * Emmis Communications Corp. Class A 8,800 28 * Rick's Cabaret International Inc. 2,364 27 * Body Central Corp. 23,256 25 National American University Holdings Inc. 5,908 23 * Insignia Systems Inc. 7,050 21 * Houghton Mifflin Harcourt Co. 1,037 21 * Lakes Entertainment Inc. 3,047 15 * Digital Cinema Destinations Corp. Class A 2,800 15 * Hastings Entertainment Inc. 4,944 15 Dover Motorsports Inc. 4,709 12 * DGSE Cos. Inc. 3,814 8 * Radio One Inc. Class A 1,680 8 * Tilly's Inc. Class A 603 7 * Gaming Partners International Corp. 609 6 Educational Development Corp. 1,122 4 * Coldwater Creek Inc. 22,413 4 * Envivio Inc. 700 2 * PCM Inc. 63 1 * Premier Exhibitions Inc. 319 — * SPAR Group Inc. 29 — * Sport Chalet Inc. Class A 37 — * Universal Travel Group 118 — * Sport Chalet Inc. Class B 5 — Financials (18.5%) Wells Fargo & Co. 9,421,524 468,627 JPMorgan Chase & Co. 6,781,106 411,681 * Berkshire Hathaway Inc. Class B 3,179,594 397,354 Bank of America Corp. 18,924,581 325,503 Citigroup Inc. 5,165,616 245,883 Visa Inc. Class A 903,041 194,930 American Express Co. 1,902,751 171,305 US Bancorp 3,266,344 139,996 MasterCard Inc. Class A 1,839,310 137,396 American International Group Inc. 2,621,719 131,112 Goldman Sachs Group Inc. 729,666 119,556 Simon Property Group Inc. 556,105 91,201 MetLife Inc. 1,609,590 84,986 PNC Financial Services Group Inc. 956,338 83,201 Capital One Financial Corp. 1,025,721 79,145 Morgan Stanley 2,476,532 77,194 Bank of New York Mellon Corp. 2,032,514 71,727 Prudential Financial Inc. 825,382 69,869 BlackRock Inc. 194,929 61,301 American Tower Corporation 707,264 57,904 Charles Schwab Corp. 1,976,567 54,020 ACE Ltd. 542,554 53,745 Travelers Cos. Inc. 630,918 53,691 Aflac Inc. 816,204 51,454 BB&T Corp. 1,273,626 51,162 State Street Corp. 734,330 51,073 Discover Financial Services 843,233 49,068 Marsh & McLennan Cos. Inc. 981,827 48,404 Aon plc 539,151 45,440 Allstate Corp. 800,624 45,299 Public Storage 262,013 44,147 Crown Castle International Corp. 598,098 44,128 CME Group Inc. 571,028 42,262 IntercontinentalExchange Group Inc. 206,070 40,767 Franklin Resources Inc. 734,473 39,794 Chubb Corp. 439,767 39,271 SunTrust Banks Inc. 959,905 38,195 Ameriprise Financial Inc. 341,887 37,632 Equity Residential 646,476 37,489 McGraw Hill Financial Inc. 485,397 37,036 T. Rowe Price Group Inc. 446,122 36,738 Prologis Inc. 894,554 36,525 Fifth Third Bancorp 1,524,853 34,995 Ventas Inc. 526,965 31,918 HCP Inc. 818,625 31,754 Boston Properties Inc. 274,055 31,388 Health Care REIT Inc. 520,894 31,045 Weyerhaeuser Co. 1,046,653 30,719 Moody's Corp. 385,115 30,547 Vornado Realty Trust 301,885 29,754 AvalonBay Communities Inc. 220,240 28,922 Invesco Ltd. 775,650 28,699 Regions Financial Corp. 2,542,027 28,242 Hartford Financial Services Group Inc. 800,547 28,235 Host Hotels & Resorts Inc. 1,355,326 27,432 M&T Bank Corp. 211,495 25,654 Northern Trust Corp. 385,107 25,248 Loews Corp. 555,130 24,453 Principal Financial Group Inc. 529,330 24,344 Lincoln National Corp. 472,337 23,933 Progressive Corp. 966,955 23,420 KeyCorp 1,605,611 22,864 General Growth Properties Inc. 949,492 20,889 American Realty Capital Properties Inc. 1,371,960 19,235 * Affiliated Managers Group Inc. 95,447 19,094 SLM Corp. 767,656 18,792 Annaly Capital Management Inc. 1,697,484 18,621 CIT Group Inc. 349,887 17,151 SL Green Realty Corp. 170,367 17,142 Comerica Inc. 327,122 16,945 Unum Group 466,996 16,490 Western Union Co. 987,716 16,159 Realty Income Corp. 393,317 16,071 * Genworth Financial Inc. Class A 887,398 15,734 Macerich Co. 251,728 15,690 XL Group plc Class A 494,333 15,448 Kimco Realty Corp. 697,699 15,266 TD Ameritrade Holding Corp. 444,011 15,074 Huntington Bancshares Inc. 1,503,866 14,994 Equifax Inc. 218,578 14,870 Fidelity National Financial Inc. Class A 470,128 14,781 * Markel Corp. 23,811 14,194 * CBRE Group Inc. Class A 505,555 13,867 Federal Realty Investment Trust 119,676 13,729 American Capital Agency Corp. 637,779 13,706 Cincinnati Financial Corp. 278,329 13,543 Plum Creek Timber Co. Inc. 317,279 13,338 * Arch Capital Group Ltd. 227,723 13,103 First Republic Bank 236,807 12,785 Torchmark Corp. 162,279 12,771 Willis Group Holdings plc 288,744 12,742 Raymond James Financial Inc. 227,025 12,698 Digital Realty Trust Inc. 230,584 12,239 New York Community Bancorp Inc. 752,746 12,097 * E*TRADE Financial Corp. 516,453 11,889 Essex Property Trust Inc. 69,202 11,768 * Alleghany Corp. 28,590 11,647 UDR Inc. 450,685 11,641 * Berkshire Hathaway Inc. Class A 61 11,428 Arthur J Gallagher & Co. 239,824 11,411 * Realogy Holdings Corp. 262,103 11,388 Waddell & Reed Financial Inc. Class A 145,608 10,720 WP Carey Inc. 177,309 10,651 * SVB Financial Group 82,187 10,584 Everest Re Group Ltd. 68,552 10,492 Rayonier Inc. 226,537 10,400 Zions Bancorporation 331,206 10,261 Reinsurance Group of America Inc. Class A 126,777 10,095 Duke Realty Corp. 586,191 9,895 * Signature Bank 78,655 9,878 Lazard Ltd. Class A 208,237 9,806 Camden Property Trust 145,554 9,802 Liberty Property Trust 263,649 9,744 Extra Space Storage Inc. 197,248 9,569 Legg Mason Inc. 194,334 9,530 Jones Lang LaSalle Inc. 79,714 9,446 NorthStar Realty Finance Corp. 584,767 9,438 East West Bancorp Inc. 256,502 9,362 PartnerRe Ltd. 90,427 9,359 Alexandria Real Estate Equities Inc. 128,470 9,322 SEI Investments Co. 274,908 9,240 Mid-America Apartment Communities Inc. 134,433 9,178 * MSCI Inc. Class A 211,995 9,120 ING US Inc. 251,011 9,104 CBOE Holdings Inc. 156,090 8,835 BRE Properties Inc. 138,583 8,700 Kilroy Realty Corp. 147,311 8,629 * Howard Hughes Corp. 60,337 8,611 DDR Corp. 514,587 8,480 People's United Financial Inc. 569,028 8,461 Assurant Inc. 130,188 8,457 Regency Centers Corp. 165,545 8,453 Axis Capital Holdings Ltd. 184,200 8,446 Hudson City Bancorp Inc. 851,593 8,371 Starwood Property Trust Inc. 350,488 8,268 HCC Insurance Holdings Inc. 179,426 8,162 * Ocwen Financial Corp. 206,702 8,099 LPL Financial Holdings Inc. 152,771 8,027 Eaton Vance Corp. 208,401 7,953 Apartment Investment & Management Co. Class A 261,941 7,916 American Financial Group Inc. 136,420 7,873 NASDAQ OMX Group Inc. 212,643 7,855 * Liberty Ventures Class A 60,264 7,854 Hospitality Properties Trust 268,311 7,706 WR Berkley Corp. 184,427 7,676 Taubman Centers Inc. 108,385 7,673 Cullen/Frost Bankers Inc. 97,928 7,592 Senior Housing Properties Trust 337,525 7,584 National Retail Properties Inc. 218,758 7,508 Prosperity Bancshares Inc. 112,885 7,467 Omega Healthcare Investors Inc. 222,717 7,465 Assured Guaranty Ltd. 294,164 7,448 Protective Life Corp. 141,043 7,417 CNO Financial Group Inc. 397,496 7,195 BioMed Realty Trust Inc. 345,095 7,071 American Campus Communities Inc. 187,975 7,021 Spirit Realty Capital Inc. 631,888 6,938 RenaissanceRe Holdings Ltd. 70,929 6,923 Old Republic International Corp. 420,295 6,893 Brown & Brown Inc. 221,804 6,823 Commerce Bancshares Inc. 146,372 6,795 Two Harbors Investment Corp. 656,514 6,729 Douglas Emmett Inc. 243,997 6,622 City National Corp. 83,245 6,553 Corrections Corp. of America 208,119 6,518 Highwoods Properties Inc. 161,530 6,204 FirstMerit Corp. 295,556 6,156 Home Properties Inc. 102,253 6,147 Columbia Property Trust Inc. 223,590 6,093 BankUnited Inc. 172,844 6,010 Validus Holdings Ltd. 158,860 5,991 First Niagara Financial Group Inc. 633,859 5,990 Allied World Assurance Co. Holdings AG 57,345 5,917 Tanger Factory Outlet Centers Inc. 168,927 5,912 Weingarten Realty Investors 196,539 5,896 * Forest City Enterprises Inc. Class A 306,407 5,852 LaSalle Hotel Properties 186,577 5,842 Gaming and Leisure Properties Inc. 158,897 5,793 Equity Lifestyle Properties Inc. 142,042 5,774 Retail Properties of America Inc. 424,197 5,744 Chimera Investment Corp. 1,844,209 5,643 Synovus Financial Corp. 1,658,000 5,621 RLJ Lodging Trust 209,199 5,594 CommonWealth REIT 212,511 5,589 Hancock Holding Co. 150,867 5,529 * Stifel Financial Corp. 110,930 5,520 * Popular Inc. 176,225 5,461 StanCorp Financial Group Inc. 78,682 5,256 American Homes 4 Rent Class A 314,456 5,255 Associated Banc-Corp 290,655 5,249 First Horizon National Corp. 424,305 5,236 * MGIC Investment Corp. 607,255 5,174 * Portfolio Recovery Associates Inc. 89,414 5,173 Federated Investors Inc. Class B 169,007 5,161 CBL & Associates Properties Inc. 290,210 5,151 MFA Financial Inc. 657,599 5,096 EPR Properties 95,043 5,074 Webster Financial Corp. 162,203 5,038 * Texas Capital Bancshares Inc. 76,581 4,973 Piedmont Office Realty Trust Inc. Class A 288,449 4,947 CapitalSource Inc. 334,960 4,887 Bank of Hawaii Corp. 80,030 4,851 Hanover Insurance Group Inc. 78,801 4,842 Healthcare Trust of America Inc. Class A 424,916 4,840 ProAssurance Corp. 108,569 4,835 First American Financial Corp. 181,412 4,816 Post Properties Inc. 97,420 4,783 UMB Financial Corp. 73,067 4,727 Radian Group Inc. 310,969 4,674 Aspen Insurance Holdings Ltd. 117,416 4,661 Financial Engines Inc. 91,620 4,652 Primerica Inc. 98,546 4,643 DCT Industrial Trust Inc. 582,080 4,587 Sunstone Hotel Investors Inc. 328,569 4,511 TCF Financial Corp. 268,047 4,466 Fulton Financial Corp. 344,607 4,335 White Mountains Insurance Group Ltd. 7,218 4,330 Washington Federal Inc. 184,073 4,289 Sovran Self Storage Inc. 57,168 4,199 Geo Group Inc. 130,201 4,198 Corporate Office Properties Trust 157,011 4,183 * Zillow Inc. Class A 47,298 4,167 Healthcare Realty Trust Inc. 172,340 4,162 DiamondRock Hospitality Co. 352,891 4,146 American National Insurance Co. 36,411 4,116 CubeSmart 239,353 4,107 Brandywine Realty Trust 283,234 4,096 Endurance Specialty Holdings Ltd. 76,011 4,092 Bank of the Ozarks Inc. 59,689 4,062 Wintrust Financial Corp. 83,057 4,042 FNB Corp. 297,319 3,984 Medical Properties Trust Inc. 306,121 3,915 Pebblebrook Hotel Trust 115,336 3,895 Cousins Properties Inc. 338,155 3,879 BancorpSouth Inc. 154,791 3,864 Susquehanna Bancshares Inc. 338,894 3,860 MarketAxess Holdings Inc. 64,311 3,808 * Santander Consumer USA Holdings Inc. 156,108 3,759 PrivateBancorp Inc. 123,131 3,757 Umpqua Holdings Corp. 201,252 3,751 Glacier Bancorp Inc. 127,427 3,704 * MBIA Inc. 260,846 3,649 Colony Financial Inc. 165,982 3,643 First Industrial Realty Trust Inc. 187,892 3,630 Invesco Mortgage Capital Inc. 220,400 3,630 Lexington Realty Trust 329,633 3,596 Iberiabank Corp. 51,088 3,584 Valley National Bancorp 343,713 3,578 * Strategic Hotels & Resorts Inc. 350,879 3,575 Alexander & Baldwin Inc. 83,207 3,541 * Altisource Portfolio Solutions SA 28,913 3,518 Home BancShares Inc. 100,279 3,452 First Financial Bankshares Inc. 54,954 3,396 United Bankshares Inc. 110,858 3,394 Symetra Financial Corp. 170,840 3,386 Community Bank System Inc. 86,435 3,373 Columbia Banking System Inc. 117,874 3,362 Chambers Street Properties 428,273 3,328 EastGroup Properties Inc. 52,640 3,312 Ryman Hospitality Properties Inc. 77,825 3,309 Hatteras Financial Corp. 175,252 3,304 * Western Alliance Bancorp 133,918 3,294 Cathay General Bancorp 129,786 3,269 Erie Indemnity Co. Class A 46,431 3,239 * Altisource Asset Management Corp. 2,966 3,187 Sun Communities Inc. 68,690 3,097 RLI Corp. 70,000 3,097 Evercore Partners Inc. Class A 55,925 3,090 CYS Investments Inc. 373,631 3,086 Artisan Partners Asset Management Inc. Class A 47,858 3,075 Altisource Residential Corp. 97,352 3,072 National Health Investors Inc. 50,640 3,062 EverBank Financial Corp. 155,176 3,062 MB Financial Inc. 98,743 3,057 PS Business Parks Inc. 36,389 3,043 BBCN Bancorp Inc. 177,387 3,040 Platinum Underwriters Holdings Ltd. 50,451 3,032 Chesapeake Lodging Trust 117,733 3,029 Capitol Federal Financial Inc. 241,306 3,028 Redwood Trust Inc. 148,972 3,021 Pinnacle Financial Partners Inc. 80,021 3,000 Newcastle Investment Corp. 633,877 2,979 Mack-Cali Realty Corp. 143,285 2,979 Janus Capital Group Inc. 273,943 2,978 Acadia Realty Trust 112,789 2,975 New Residential Investment Corp. 458,463 2,966 Westamerica Bancorporation 54,726 2,960 American Equity Investment Life Holding Co. 125,268 2,959 Kemper Corp. 75,409 2,954 PacWest Bancorp 68,093 2,929 Trustmark Corp. 115,350 2,924 Argo Group International Holdings Ltd. 63,629 2,921 Investors Bancorp Inc. 105,534 2,917 First Midwest Bancorp Inc. 170,206 2,907 First Financial Holdings Inc. 46,103 2,887 PennyMac Mortgage Investment Trust 120,154 2,872 Northwest Bancshares Inc. 195,697 2,857 * Virtus Investment Partners Inc. 16,462 2,851 Washington REIT 119,366 2,850 DuPont Fabros Technology Inc. 118,362 2,849 Potlatch Corp. 73,211 2,833 American Assets Trust Inc. 83,832 2,828 Montpelier Re Holdings Ltd. 93,329 2,777 Home Loan Servicing Solutions Ltd. 128,512 2,776 Kennedy-Wilson Holdings Inc. 123,171 2,773 * Hilltop Holdings Inc. 116,497 2,771 ARMOUR Residential REIT Inc. 670,329 2,762 Astoria Financial Corp. 197,751 2,733 International Bancshares Corp. 108,204 2,714 CVB Financial Corp. 170,038 2,704 Capstead Mortgage Corp. 212,789 2,694 Old National Bancorp 179,511 2,677 Equity One Inc. 117,878 2,633 Glimcher Realty Trust 256,888 2,577 Boston Private Financial Holdings Inc. 189,639 2,566 * Encore Capital Group Inc. 55,798 2,550 FelCor Lodging Trust Inc. 280,720 2,538 BOK Financial Corp. 36,594 2,527 * First Cash Financial Services Inc. 49,551 2,500 First Financial Bancorp 137,393 2,470 * BofI Holding Inc. 28,744 2,465 Greenhill & Co. Inc. 47,357 2,462 * WisdomTree Investments Inc. 187,312 2,458 Government Properties Income Trust 95,227 2,400 Associated Estates Realty Corp. 139,262 2,359 * St. Joe Co. 122,442 2,357 First Citizens BancShares Inc. Class A 9,770 2,352 Independent Bank Corp. 59,522 2,343 Selective Insurance Group Inc. 100,379 2,341 NBT Bancorp Inc. 95,567 2,338 Chemical Financial Corp. 72,015 2,337 Mercury General Corp. 51,506 2,322 ^ AmTrust Financial Services Inc. 61,497 2,313 Ashford Hospitality Trust Inc. 203,165 2,290 Education Realty Trust Inc. 230,827 2,278 First Commonwealth Financial Corp. 251,265 2,271 LTC Properties Inc. 59,941 2,256 Franklin Street Properties Corp. 178,683 2,251 AMERISAFE Inc. 50,425 2,214 HFF Inc. Class A 64,713 2,175 Provident Financial Services Inc. 117,490 2,158 * Eagle Bancorp Inc. 59,766 2,158 OFG Bancorp 124,968 2,148 First Merchants Corp. 98,380 2,129 Banner Corp. 51,347 2,116 * Arrowhead Research Corp. 128,660 2,113 * Trulia Inc. 63,076 2,094 Sterling Financial Corp. 62,420 2,080 National Penn Bancshares Inc. 195,659 2,045 * Starwood Waypoint Residential Trust 70,237 2,022 * Credit Acceptance Corp. 14,221 2,022 * Capital Bank Financial Corp. 80,349 2,018 Hanmi Financial Corp. 84,936 1,979 BGC Partners Inc. Class A 302,549 1,979 Pennsylvania REIT 109,431 1,975 ViewPoint Financial Group Inc. 67,946 1,960 * iStar Financial Inc. 132,687 1,958 * Enstar Group Ltd. 14,323 1,952 American Capital Mortgage Investment Corp. 102,875 1,931 City Holding Co. 43,015 1,930 Cash America International Inc. 49,798 1,928 * eHealth Inc. 37,593 1,910 Anworth Mortgage Asset Corp. 384,274 1,906 * Ambac Financial Group Inc. 61,180 1,898 Park National Corp. 24,483 1,882 National Bank Holdings Corp. Class A 92,635 1,859 * Walter Investment Management Corp. 62,020 1,850 Apollo Commercial Real Estate Finance Inc. 110,313 1,835 Renasant Corp. 62,292 1,810 Flushing Financial Corp. 84,016 1,770 Berkshire Hills Bancorp Inc. 67,759 1,754 Central Pacific Financial Corp. 86,026 1,738 Parkway Properties Inc. 93,221 1,701 Brookline Bancorp Inc. 180,357 1,699 * Ameris Bancorp 71,765 1,672 * First BanCorp 307,175 1,671 Cardinal Financial Corp. 93,521 1,667 Community Trust Bancorp Inc. 39,952 1,657 Interactive Brokers Group Inc. 76,417 1,656 Apollo Residential Mortgage Inc. 101,806 1,652 * TFS Financial Corp. 131,394 1,633 Horace Mann Educators Corp. 55,745 1,617 * World Acceptance Corp. 21,462 1,611 Hudson Pacific Properties Inc. 69,541 1,604 Empire State Realty Trust Inc. 105,532 1,595 CoreSite Realty Corp. 50,779 1,574 Lakeland Financial Corp. 38,727 1,558 Dime Community Bancshares Inc. 91,219 1,549 * Flagstar Bancorp Inc. 69,376 1,542 CoBiz Financial Inc. 130,809 1,507 Agree Realty Corp. 49,273 1,498 Alexander's Inc. 4,104 1,482 S&T Bancorp Inc. 62,099 1,472 Oritani Financial Corp. 92,812 1,467 Cedar Realty Trust Inc. 239,190 1,461 Inland Real Estate Corp. 138,114 1,457 * Beneficial Mutual Bancorp Inc. 110,007 1,451 * Greenlight Capital Re Ltd. Class A 43,678 1,433 First Busey Corp. 246,719 1,431 Nelnet Inc. Class A 34,833 1,425 Arlington Asset Investment Corp. Class A 53,188 1,408 ^ Cohen & Steers Inc. 35,214 1,403 Hersha Hospitality Trust Class A 239,619 1,397 BancFirst Corp. 24,437 1,384 Employers Holdings Inc. 67,788 1,371 Saul Centers Inc. 28,664 1,358 Union First Market Bankshares Corp. 53,370 1,357 Heartland Financial USA Inc. 49,142 1,326 Ares Commercial Real Estate Corp. 97,134 1,303 FBL Financial Group Inc. Class A 29,814 1,292 1st Source Corp. 39,949 1,282 * Cowen Group Inc. Class A 284,097 1,253 Brixmor Property Group Inc. 58,301 1,244 * Forestar Group Inc. 69,721 1,241 Ramco-Gershenson Properties Trust 75,016 1,223 Bryn Mawr Bank Corp. 41,917 1,204 Sabra Health Care REIT Inc. 43,082 1,202 Bank of Marin Bancorp 26,543 1,195 Blackstone Mortgage Trust Inc. Class A 41,259 1,186 * American Residential Properties Inc. 65,917 1,185 STAG Industrial Inc. 48,715 1,174 Sterling Bancorp 92,246 1,168 * Investment Technology Group Inc. 57,531 1,162 Gramercy Property Trust Inc. 223,540 1,153 * Bridge Capital Holdings 48,035 1,141 WesBanco Inc. 35,587 1,133 Bank Mutual Corp. 176,215 1,117 Infinity Property & Casualty Corp. 16,479 1,114 Arrow Financial Corp. 41,898 1,108 Dynex Capital Inc. 123,063 1,101 Retail Opportunity Investments Corp. 73,257 1,094 Federal Agricultural Mortgage Corp. 32,617 1,085 Calamos Asset Management Inc. Class A 83,251 1,076 * Navigators Group Inc. 17,475 1,073 CyrusOne Inc. 51,455 1,072 FXCM Inc. Class A 72,492 1,071 Sandy Spring Bancorp Inc. 42,745 1,068 * Piper Jaffray Cos. 23,307 1,067 Camden National Corp. 25,728 1,060 NRG Yield Inc. Class A 26,673 1,054 Investors Real Estate Trust 116,791 1,049 * AV Homes Inc. 55,558 1,005 RCS Capital Corp. 25,805 1,004 Campus Crest Communities Inc. 114,933 998 Chatham Lodging Trust 48,735 985 Northfield Bancorp Inc. 76,469 983 Diamond Hill Investment Group Inc. 7,410 974 * Nationstar Mortgage Holdings Inc. 29,644 962 Great Southern Bancorp Inc. 31,875 957 GAMCO Investors Inc. 12,300 955 Arbor Realty Trust Inc. 135,923 941 WSFS Financial Corp. 13,103 936 First Potomac Realty Trust 70,089 906 * BBX Capital Corp. 46,408 903 Southside Bancshares Inc. 28,565 896 Banc of California Inc. 72,965 895 * PICO Holdings Inc. 34,023 884 Summit Hotel Properties Inc. 95,125 883 * KCG Holdings Inc. Class A 73,316 875 Bridge Bancorp Inc. 32,586 870 TrustCo Bank Corp. NY 122,980 866 American National Bankshares Inc. 36,700 863 BankFinancial Corp. 85,831 857 Safety Insurance Group Inc. 15,898 856 * Move Inc. 73,106 845 * Green Dot Corp. Class A 43,097 842 * Ezcorp Inc. Class A 77,156 833 Hudson Valley Holding Corp. 42,767 815 Select Income REIT 26,371 798 Excel Trust Inc. 62,639 794 Ames National Corp. 35,568 784 Centerstate Banks Inc. 71,681 783 Simmons First National Corp. Class A 20,854 777 Rouse Properties Inc. 44,464 767 Getty Realty Corp. 40,507 765 Stewart Information Services Corp. 21,750 764 * Citizens Inc. Class A 100,325 742 * Harbinger Group Inc. 59,900 733 First Interstate Bancsystem Inc. 25,951 732 * DFC Global Corp. 82,925 732 * United Community Banks Inc. 37,059 719 * Customers Bancorp Inc. 34,310 716 * FBR & Co. 27,175 702 Lakeland Bancorp Inc. 61,585 693 AmREIT Inc. 41,499 688 United Fire Group Inc. 22,645 687 Kite Realty Group Trust 113,657 682 Maiden Holdings Ltd. 54,199 676 Consolidated-Tomoka Land Co. 16,544 666 Enterprise Financial Services Corp. 33,094 664 Resource Capital Corp. 117,277 653 Ashford Hospitality Prime Inc. 42,953 649 * Global Indemnity plc 24,497 645 Winthrop Realty Trust 52,243 605 Donegal Group Inc. Class A 40,983 598 Wilshire Bancorp Inc. 52,866 587 * Ladenburg Thalmann Financial Services Inc. 190,788 576 Marlin Business Services Corp. 27,618 575 First Community Bancshares Inc. 33,128 542 Baldwin & Lyons Inc. 20,233 532 Republic Bancorp Inc. Class A 23,530 532 * Springleaf Holdings Inc. 21,054 530 National Western Life Insurance Co. Class A 2,162 529 RAIT Financial Trust 61,292 520 GFI Group Inc. 139,677 496 First Defiance Financial Corp. 18,194 493 * NewStar Financial Inc. 35,129 487 * NMI Holdings Inc. Class A 40,969 480 Sierra Bancorp 29,982 477 State Bank Financial Corp. 26,391 467 * INTL. FCStone Inc. 24,509 461 Century Bancorp Inc. Class A 13,512 461 * Phoenix Cos. Inc. 8,869 459 * Bancorp Inc. 23,984 451 Bar Harbor Bankshares 11,466 440 Gain Capital Holdings Inc. 40,061 433 Silver Bay Realty Trust Corp. 27,799 431 Aviv REIT Inc. 17,463 427 * Synergy Resources Corp. 39,122 421 Universal Health Realty Income Trust 9,936 420 * TESARO Inc. 14,093 415 * Safeguard Scientifics Inc. 18,349 407 Tompkins Financial Corp. 8,200 401 AG Mortgage Investment Trust Inc. 22,915 401 United Insurance Holdings Corp. 27,184 397 * Walker & Dunlop Inc. 24,167 395 Capital City Bank Group Inc. 29,613 393 Center Bancorp Inc. 20,331 386 Access National Corp. 23,319 378 CIFC Corp. 45,931 374 * Xoom Corp. 19,112 373 * Tejon Ranch Co. 11,025 373 Armada Hoffler Properties Inc. 35,158 353 Bank of Kentucky Financial Corp. 9,397 353 Urstadt Biddle Properties Inc. Class A 17,024 352 EMC Insurance Group Inc. 9,875 351 SY Bancorp Inc. 10,916 345 First of Long Island Corp. 8,073 328 Cape Bancorp Inc. 28,532 314 Washington Trust Bancorp Inc. 8,239 309 * MoneyGram International Inc. 17,060 301 New York Mortgage Trust Inc. 38,556 300 Meadowbrook Insurance Group Inc. 48,974 286 * First NBC Bank Holding Co. 8,134 284 Charter Financial Corp. 26,149 283 Trico Bancshares 10,868 282 * Atlas Financial Holdings Inc. 20,330 278 Athens Bancshares Corp. 13,574 275 * Reis Inc. 14,871 268 First Bancorp 13,957 265 TowneBank 16,823 261 * Consumer Portfolio Services Inc. 37,574 257 HCI Group Inc. 6,885 251 Preferred Apartment Communities Inc. Class A 30,292 244 ESSA Bancorp Inc. 22,265 242 * BSB Bancorp Inc. 13,670 235 Resource America Inc. Class A 27,332 234 German American Bancorp Inc. 8,031 232 Oppenheimer Holdings Inc. Class A 8,231 231 OneBeacon Insurance Group Ltd. Class A 14,838 229 State Auto Financial Corp. 10,650 227 Investors Title Co. 2,985 227 * Ladder Capital Corp. Class A 11,993 226 ^ Western Asset Mortgage Capital Corp. 14,365 225 Ellington Residential Mortgage REIT 13,273 225 Citizens & Northern Corp. 11,242 222 Guaranty Bancorp 14,954 213 Gladstone Commercial Corp. 12,205 212 * ZipRealty Inc. 64,495 212 First Financial Corp. 6,244 210 US Global Investors Inc. Class A 64,303 206 Physicians Realty Trust 14,600 203 HomeStreet Inc. 10,014 196 Tower Group International Ltd. 72,169 195 * Asta Funding Inc. 23,459 194 * SWS Group Inc. 25,490 191 Federated National Holding Co. 10,230 187 Financial Institutions Inc. 8,111 187 OceanFirst Financial Corp. 10,533 186 Clifton Savings Bancorp Inc. 15,830 186 * RE/MAX Holdings Inc. 6,421 185 Westfield Financial Inc. 24,792 185 Ameriana Bancorp 13,383 183 Pzena Investment Management Inc. Class A 15,254 180 Life Partners Holdings Inc. 62,258 178 * First Acceptance Corp. 71,063 177 Merchants Bancshares Inc. 5,356 175 Intersections Inc. 29,386 173 National Interstate Corp. 6,396 171 Rockville Financial Inc. 12,104 164 Univest Corp. of Pennsylvania 7,968 164 MainSource Financial Group Inc. 8,753 150 * Tree.com Inc. 4,587 142 Monmouth Real Estate Investment Corp. Class A 14,151 135 ESB Financial Corp. 10,217 134 One Liberty Properties Inc. 6,240 133 Five Oaks Investment Corp. 11,883 132 * Metro Bancorp Inc. 6,247 132 CNB Financial Corp. 7,319 129 Bank of Commerce Holdings 18,855 127 * Suffolk Bancorp 5,655 126 UMH Properties Inc. 12,666 124 First Financial Northwest Inc. 11,902 121 Gleacher & Co. Inc. 10,238 117 Meta Financial Group Inc. 2,569 115 JMP Group Inc. 15,841 113 * Eastern Virginia Bankshares Inc. 16,807 108 First Marblehead Corp. 17,694 107 * Republic First Bancorp Inc. 27,568 106 Universal Insurance Holdings Inc. 8,304 105 Simplicity Bancorp Inc. 5,900 104 Terreno Realty Corp. 5,464 103 Peoples Bancorp Inc. 4,038 100 Fifth Street Senior Floating Rate Corp. 6,700 96 Westwood Holdings Group Inc. 1,506 94 JAVELIN Mortgage Investment Corp. 7,019 94 Doral Financial Corp. 10,554 92 Mercantile Bank Corp. 4,186 86 * Health Insurance Innovations Inc. Class A 8,231 85 United Financial Bancorp Inc. 4,582 84 Waterstone Financial Inc. 8,071 84 Institutional Financial Markets Inc. 39,632 84 West Bancorporation Inc. 5,505 84 * Old Second Bancorp Inc. 18,140 83 * Hallmark Financial Services Inc. 9,970 83 * Maui Land & Pineapple Co. Inc. 12,826 82 OmniAmerican Bancorp Inc. 3,600 82 Southwest Bancorp Inc. 4,643 82 Codorus Valley Bancorp Inc. 3,646 76 Kansas City Life Insurance Co. 1,487 72 Home Federal Bancorp Inc. 4,261 66 * Meridian Interstate Bancorp Inc. 2,558 65 * NewBridge Bancorp 8,868 63 * Square 1 Financial Inc. Class A 3,057 61 * Atlanticus Holdings Corp. 26,603 61 Provident Financial Holdings Inc. 3,696 57 National Bankshares Inc. 1,549 57 Peapack Gladstone Financial Corp. 2,544 56 * Fortegra Financial Corp. 7,800 55 * Jacksonville Bancorp Inc. 5,100 54 Heritage Financial Corp. 3,173 54 * Shore Bancshares Inc. 5,538 53 Macatawa Bank Corp. 9,663 49 * CommunityOne Bancorp 4,334 49 * Taylor Capital Group Inc. 2,027 48 * Hampton Roads Bankshares Inc. 29,753 47 Heritage Commerce Corp. 5,677 46 Alliance Bancorp Inc. of Pennsylvania 2,959 45 * American Realty Investors Inc. 4,786 45 Pulaski Financial Corp. 4,255 45 Park Sterling Corp. 6,702 45 First Internet Bancorp 1,900 43 Atlantic American Corp. 10,900 40 * ASB Bancorp Inc. 2,200 39 * Farmers Capital Bank Corp. 1,626 37 * Regional Management Corp. 1,415 35 * Community West Bancshares 5,000 35 California First National Bancorp 2,236 34 * United Community Financial Corp. 8,716 34 C&F Financial Corp. 1,028 34 * North Valley Bancorp 1,335 32 Manning & Napier Inc. 1,900 32 Northrim BanCorp Inc. 1,190 31 QC Holdings Inc. 12,815 30 Territorial Bancorp Inc. 1,380 30 Washington Banking Co. 1,656 29 * Guaranty Federal Bancshares Inc. 2,281 29 PMC Commercial Trust 6,141 28 HopFed Bancorp Inc. 2,411 28 Independence Holding Co. 2,059 28 Federal Agricultural Mortgage Corp. Class A 1,021 26 Pacific Continental Corp. 1,900 26 Monarch Financial Holdings Inc. 2,100 26 * ConnectOne Bancorp Inc. 513 25 * Preferred Bank 950 25 Citizens Community Bancorp Inc. 2,945 24 Northeast Bancorp 2,506 23 * First Federal Bancshares of Arkansas Inc. 2,417 22 Yadkin Financial Corp. 1,024 22 1st United Bancorp Inc. 2,856 22 * Pacific Mercantile Bancorp 3,311 21 Penns Woods Bancorp Inc. 414 20 * Carolina Bank Holdings Inc. 1,902 19 MicroFinancial Inc. 2,338 18 * Sun Bancorp Inc. 5,293 18 Wheeler REIT Inc. 3,900 18 * Performant Financial Corp. 1,820 16 Firstbank Corp. 878 16 * Internet Patents Corp. 4,802 16 First Bancorp Inc. 902 15 * Kearny Financial Corp. 953 14 * Independent Bank Corp. 1,015 13 Seacoast Banking Corp. of Florida 1,163 13 * Jefferson Bancshares Inc. 1,639 13 First Clover Leaf Financial Corp. 1,340 13 * HomeTrust Bancshares Inc. 740 12 Middleburg Financial Corp. 611 11 MutualFirst Financial Inc. 544 10 * American River Bankshares 1,038 10 Cheviot Financial Corp. 912 9 * Riverview Bancorp Inc. 2,700 9 MidSouth Bancorp Inc. 520 9 Fidelity Southern Corp. 549 8 * World Energy Solutions Inc. 1,579 8 * Tejon Ranch Co. Warrants Exp. 08/31/2016 1,629 6 * Royal Bancshares of Pennsylvania Inc. 1,796 6 WVS Financial Corp. 511 6 Fox Chase Bancorp Inc. 337 6 IF Bancorp Inc. 300 5 Premier Financial Bancorp Inc. 340 5 NASB Financial Inc. 156 4 * Home Bancorp Inc. 145 3 * Intervest Bancshares Corp. Class A 363 3 Horizon Bancorp 115 3 MidWestOne Financial Group Inc. 100 3 United Community Bancorp 200 2 Hingham Institution for Savings 27 2 Sotherly Hotels Inc. 300 2 Bank of South Carolina Corp. 100 1 * SP Bancorp Inc. 55 1 * Orrstown Financial Services Inc. 53 1 BNC Bancorp 43 1 Tower Financial Corp. 24 1 SI Financial Group Inc. 31 — Eagle Bancorp Montana Inc. 30 — Salisbury Bancorp Inc. 11 — Old Line Bancshares Inc. 17 — Heritage Financial Group Inc. 9 — * Transcontinental Realty Investors Inc. 12 — Vestin Realty Mortgage II Inc. 22 — Kingstone Cos. Inc. 9 — * Valley National Bancorp Warrants Exp. 6/30/2015 240 — * Porter Bancorp Inc. 25 — * Prospect Global Resources Inc. 1 — Health Care (12.2%) Johnson & Johnson 5,065,766 497,610 Pfizer Inc. 11,430,072 367,134 Merck & Co. Inc. 5,265,810 298,940 * Gilead Sciences Inc. 2,754,593 195,190 Amgen Inc. 1,351,996 166,755 Bristol-Myers Squibb Co. 2,955,061 153,515 AbbVie Inc. 2,845,283 146,248 UnitedHealth Group Inc. 1,771,347 145,233 * Biogen Idec Inc. 423,210 129,447 Medtronic Inc. 1,792,172 110,290 Abbott Laboratories 2,765,348 106,494 Eli Lilly & Co. 1,804,628 106,220 * Express Scripts Holding Co. 1,389,650 104,349 * Celgene Corp. 727,099 101,503 Thermo Fisher Scientific Inc. 701,581 84,358 Baxter International Inc. 972,502 71,557 Allergan Inc. 534,480 66,329 * Actavis plc 311,867 64,198 Covidien plc 809,056 59,595 * Alexion Pharmaceuticals Inc. 354,348 53,907 WellPoint Inc. 505,837 50,356 Aetna Inc. 649,511 48,694 * Regeneron Pharmaceuticals Inc. 140,227 42,107 Stryker Corp. 507,604 41,355 Cigna Corp. 489,883 41,018 Becton Dickinson and Co. 347,474 40,682 * Forest Laboratories Inc. 436,775 40,301 Perrigo Co. plc 227,532 35,190 * Illumina Inc. 229,601 34,132 St. Jude Medical Inc. 508,252 33,235 * Mylan Inc. 667,082 32,574 * Boston Scientific Corp. 2,390,941 32,326 Humana Inc. 275,836 31,092 * Intuitive Surgical Inc. 68,361 29,941 * Vertex Pharmaceuticals Inc. 422,185 29,857 * HCA Holdings Inc. 552,174 28,989 Zimmer Holdings Inc. 306,129 28,954 Zoetis Inc. 895,373 25,912 * DaVita HealthCare Partners Inc. 362,673 24,970 CR Bard Inc. 139,292 20,612 * Henry Schein Inc. 153,471 18,320 * BioMarin Pharmaceutical Inc. 260,095 17,741 * Endo Health Solutions Inc. 254,426 17,466 * Waters Corp. 144,968 15,716 * Varian Medical Systems Inc. 185,600 15,589 * CareFusion Corp. 377,941 15,201 Quest Diagnostics Inc. 260,003 15,059 * Laboratory Corp. of America Holdings 152,910 15,017 * Edwards Lifesciences Corp. 195,619 14,509 * Incyte Corp. Ltd. 266,769 14,277 * Jazz Pharmaceuticals plc 98,906 13,716 Universal Health Services Inc. Class B 163,581 13,425 * Hospira Inc. 298,234 12,899 Cooper Cos. Inc. 87,806 12,061 DENTSPLY International Inc. 256,085 11,790 ResMed Inc. 255,046 11,398 * Alkermes plc 258,206 11,384 * IDEXX Laboratories Inc. 93,074 11,299 * MEDNAX Inc. 181,514 11,250 * Salix Pharmaceuticals Ltd. 107,854 11,175 * Pharmacyclics Inc. 107,234 10,747 * Covance Inc. 101,524 10,548 * Cubist Pharmaceuticals Inc. 134,071 9,807 * Isis Pharmaceuticals Inc. 210,218 9,084 * Hologic Inc. 417,628 8,979 * Medivation Inc. 136,725 8,801 * Seattle Genetics Inc. 176,490 8,041 Teleflex Inc. 73,921 7,927 * United Therapeutics Corp. 81,385 7,653 * Tenet Healthcare Corp. 177,660 7,606 * Community Health Systems Inc. 193,379 7,575 * Sirona Dental Systems Inc. 99,020 7,394 Questcor Pharmaceuticals Inc. 103,358 6,711 * Mallinckrodt plc 104,790 6,645 * Align Technology Inc. 124,182 6,431 * Cepheid Inc. 124,494 6,421 * Intercept Pharmaceuticals Inc. 19,084 6,294 Patterson Cos. Inc. 149,089 6,226 * Centene Corp. 98,254 6,116 * Brookdale Senior Living Inc. Class A 178,833 5,993 * Quintiles Transnational Holdings Inc. 116,625 5,921 * InterMune Inc. 174,641 5,845 Techne Corp. 66,316 5,661 * Team Health Holdings Inc. 125,711 5,626 * PAREXEL International Corp. 101,637 5,498 * DexCom Inc. 130,392 5,393 * Alnylam Pharmaceuticals Inc. 80,134 5,380 HealthSouth Corp. 149,699 5,379 West Pharmaceutical Services Inc. 119,677 5,272 * Charles River Laboratories International Inc. 86,835 5,240 STERIS Corp. 105,792 5,052 * WellCare Health Plans Inc. 78,922 5,013 * NPS Pharmaceuticals Inc. 166,157 4,973 * Health Net Inc. 143,749 4,889 * Alere Inc. 140,675 4,832 * Puma Biotechnology Inc. 45,970 4,787 * Insulet Corp. 98,956 4,693 * Bio-Rad Laboratories Inc. Class A 36,051 4,619 * Myriad Genetics Inc. 133,839 4,576 * Envision Healthcare Holdings Inc. 130,196 4,405 * LifePoint Hospitals Inc. 80,664 4,400 * Theravance Inc. 140,826 4,357 * Bruker Corp. 181,564 4,138 Hill-Rom Holdings Inc. 105,608 4,070 * Pacira Pharmaceuticals Inc. 57,711 4,039 Owens & Minor Inc. 113,463 3,975 * Thoratec Corp. 103,123 3,693 Healthcare Services Group Inc. 119,741 3,480 *,^ OPKO Health Inc. 369,854 3,447 * ACADIA Pharmaceuticals Inc. 140,117 3,409 * Air Methods Corp. 63,567 3,396 * Acorda Therapeutics Inc. 87,820 3,329 * Medicines Co. 115,807 3,291 * NuVasive Inc. 82,594 3,172 * Impax Laboratories Inc. 119,616 3,160 * Auxilium Pharmaceuticals Inc. 114,366 3,108 * HMS Holdings Corp. 159,912 3,046 * Haemonetics Corp. 93,037 3,032 * Cyberonics Inc. 45,758 2,986 * Globus Medical Inc. 111,325 2,960 * Magellan Health Services Inc. 49,507 2,938 * Acadia Healthcare Co. Inc. 63,916 2,884 * Akorn Inc. 130,687 2,875 * Amsurg Corp. Class A 60,861 2,865 CONMED Corp. 65,292 2,837 * Celldex Therapeutics Inc. 160,316 2,833 * Nektar Therapeutics 233,377 2,829 PDL BioPharma Inc. 337,072 2,801 * Neogen Corp. 62,286 2,800 * Masimo Corp. 100,947 2,757 * Keryx Biopharmaceuticals Inc. 161,769 2,757 * Wright Medical Group Inc. 88,695 2,756 * Clovis Oncology Inc. 39,671 2,748 * Dyax Corp. 302,602 2,717 * ArthroCare Corp. 56,332 2,715 * Synageva BioPharma Corp. 32,423 2,690 * HeartWare International Inc. 28,617 2,684 * ARIAD Pharmaceuticals Inc. 332,309 2,678 Cantel Medical Corp. 78,297 2,640 * Exact Sciences Corp. 184,102 2,609 * Ironwood Pharmaceuticals Inc. Class A 210,829 2,597 * Prestige Brands Holdings Inc. 93,806 2,556 *,^ Arena Pharmaceuticals Inc. 392,425 2,472 Analogic Corp. 29,008 2,382 * ImmunoGen Inc. 150,809 2,252 * Depomed Inc. 153,568 2,227 * Halozyme Therapeutics Inc. 174,323 2,214 * ABIOMED Inc. 84,819 2,209 * Aegerion Pharmaceuticals Inc. 47,504 2,191 * Abaxis Inc. 55,648 2,164 * Integra LifeSciences Holdings Corp. 47,022 2,163 * Emergent Biosolutions Inc. 82,358 2,081 * Idenix Pharmaceuticals Inc. 335,564 2,023 * Natus Medical Inc. 78,387 2,022 * Accuray Inc. 207,174 1,989 *,^ Bio-Reference Labs Inc. 71,745 1,986 * Emeritus Corp. 60,376 1,898 *,^ Inovio Pharmaceuticals Inc. 565,983 1,885 Kindred Healthcare Inc. 79,272 1,857 * Anacor Pharmaceuticals Inc. 89,752 1,796 * Neurocrine Biosciences Inc. 111,171 1,790 *,^ Exelixis Inc. 504,591 1,786 * Volcano Corp. 90,145 1,777 * Molina Healthcare Inc. 47,289 1,776 * Anika Therapeutics Inc. 43,146 1,773 * Corvel Corp. 34,988 1,741 * Capital Senior Living Corp. 65,391 1,700 * BioCryst Pharmaceuticals Inc. 159,620 1,689 * Ligand Pharmaceuticals Inc. 25,054 1,685 * Sarepta Therapeutics Inc. 67,251 1,616 * Amedisys Inc. 106,058 1,579 *,^ Dendreon Corp. 523,663 1,566 * Albany Molecular Research Inc. 81,899 1,523 * AMAG Pharmaceuticals Inc. 78,562 1,520 * Affymetrix Inc. 210,529 1,501 * Sangamo BioSciences Inc. 82,572 1,493 * Fluidigm Corp. 33,874 1,493 * Chelsea Therapeutics International Ltd. 269,162 1,486 * Array BioPharma Inc. 313,614 1,474 * ICU Medical Inc. 24,373 1,459 * Furiex Pharmaceuticals Inc. 16,618 1,446 * Infinity Pharmaceuticals Inc. 120,503 1,433 * Spectranetics Corp. 46,543 1,411 * Hanger Inc. 41,823 1,409 * Genomic Health Inc. 53,021 1,397 * AngioDynamics Inc. 87,357 1,376 Meridian Bioscience Inc. 62,091 1,353 * AVANIR Pharmaceuticals Inc. 359,053 1,318 * Momenta Pharmaceuticals Inc. 111,370 1,297 * Achillion Pharmaceuticals Inc. 383,474 1,262 Select Medical Holdings Corp. 100,992 1,257 * PharMerica Corp. 43,345 1,213 Ensign Group Inc. 27,774 1,212 * Healthways Inc. 70,495 1,208 * Cynosure Inc. Class A 40,412 1,184 * BioScrip Inc. 169,578 1,184 * Chimerix Inc. 51,690 1,181 * Alliance HealthCare Services Inc. 34,603 1,160 * BioTelemetry Inc. 114,769 1,158 *,^ MannKind Corp. 287,819 1,157 * ANI Pharmaceuticals Inc. 36,251 1,136 * Dynavax Technologies Corp. 629,415 1,133 * Cerus Corp. 235,616 1,131 * Quidel Corp. 41,207 1,125 * Endocyte Inc. 46,485 1,107 *,^ Athersys Inc. 340,510 1,103 * Cell Therapeutics Inc. 324,459 1,103 * Enanta Pharmaceuticals Inc. 27,240 1,089 * Vivus Inc. 180,926 1,075 Atrion Corp. 3,507 1,074 * Novavax Inc. 234,229 1,061 * Cutera Inc. 93,038 1,041 * Ampio Pharmaceuticals Inc. 162,172 1,030 *,^ ChemoCentryx Inc. 151,993 1,008 * Omnicell Inc. 35,176 1,007 * AtriCure Inc. 53,110 999 * Agios Pharmaceuticals Inc. 25,380 994 * NxStage Medical Inc. 75,625 963 * Intrexon Corp. 36,020 947 Invacare Corp. 49,477 944 * AcelRx Pharmaceuticals Inc. 77,842 935 * Insys Therapeutics Inc. 22,500 932 * Hi-Tech Pharmacal Co. Inc. 21,330 924 * IPC The Hospitalist Co. Inc. 18,584 912 * Agenus Inc. 279,311 885 * Arqule Inc. 426,641 875 * Endologix Inc. 67,842 873 * Cardiovascular Systems Inc. 27,210 865 * BioTime Inc. 260,899 858 * Almost Family Inc. 37,007 855 * Lannett Co. Inc. 23,740 848 * KYTHERA Biopharmaceuticals Inc. 21,026 836 * Hyperion Therapeutics Inc. 32,391 836 * NewLink Genetics Corp. 29,127 827 * Orexigen Therapeutics Inc. 127,107 826 * Luminex Corp. 45,138 817 * Symmetry Medical Inc. 80,029 805 * Epizyme Inc. 34,996 797 *,^ Omeros Corp. 65,872 795 CryoLife Inc. 79,431 791 * Curis Inc. 279,887 789 * Antares Pharma Inc. 218,527 765 * Gentiva Health Services Inc. 82,976 757 * Exactech Inc. 33,289 751 * Lexicon Pharmaceuticals Inc. 426,596 738 * Geron Corp. 353,819 736 * Addus HomeCare Corp. 31,798 733 * Bluebird Bio Inc. 31,758 722 * Sagent Pharmaceuticals Inc. 30,361 710 * Spectrum Pharmaceuticals Inc. 89,611 703 * Raptor Pharmaceutical Corp. 67,744 677 *,^ Biolase Inc. 281,018 677 * MiMedx Group Inc. 105,609 647 * Immunomedics Inc. 150,892 635 *,^ Organovo Holdings Inc. 82,845 633 * Orthofix International NV 20,831 628 *,^ Alimera Sciences Inc. 79,551 628 *,^ Catalyst Pharmaceutical Partners Inc. 276,282 624 * Alphatec Holdings Inc. 414,979 622 * Merit Medical Systems Inc. 43,528 622 * AVEO Pharmaceuticals Inc. 412,100 616 * Corcept Therapeutics Inc. 136,085 593 * BioSpecifics Technologies Corp. 22,082 572 * OraSure Technologies Inc. 68,580 547 * Portola Pharmaceuticals Inc. 20,890 541 * Tornier NV 24,249 515 * Receptos Inc. 12,179 511 *,^ Galena Biopharma Inc. 200,597 501 * HealthStream Inc. 18,427 492 * Insmed Inc. 23,687 451 * XOMA Corp. 85,572 446 * Horizon Pharma Inc. 29,034 439 * Staar Surgical Co. 22,704 427 * Rigel Pharmaceuticals Inc. 109,592 425 * Zeltiq Aesthetics Inc. 21,312 418 * Five Star Quality Care Inc. 85,876 417 *,^ Merrimack Pharmaceuticals Inc. 82,137 414 * PTC Therapeutics Inc. 15,600 408 * Cytokinetics Inc. 42,787 406 * Sciclone Pharmaceuticals Inc. 83,071 378 * Cytori Therapeutics Inc. 139,519 377 * LHC Group Inc. 17,054 376 * Repligen Corp. 29,071 374 * Unilife Corp. 89,751 365 * Anthera Pharmaceuticals Inc. Class A 107,168 359 * Accelerate Diagnostics Inc. 16,133 352 *,^ Alexza Pharmaceuticals Inc. 79,035 350 * Biodel Inc. 127,401 348 National Healthcare Corp. 6,158 343 * Enzo Biochem Inc. 81,108 337 * Hansen Medical Inc. 129,025 335 * Repros Therapeutics Inc. 18,614 330 * MacroGenics Inc. 11,796 328 US Physical Therapy Inc. 9,458 327 *,^ Venaxis Inc. 122,333 322 * BG Medicine Inc. 162,483 312 * Triple-S Management Corp. Class B 19,212 310 * Zogenix Inc. 107,824 307 * Vanda Pharmaceuticals Inc. 18,779 305 * SurModics Inc. 13,357 302 Universal American Corp. 42,372 300 * Acura Pharmaceuticals Inc. 183,343 268 * Pain Therapeutics Inc. 48,537 267 * Durect Corp. 200,605 267 * Acceleron Pharma Inc. 7,546 260 *,^ Apricus Biosciences Inc. 120,161 258 *,^ Coronado Biosciences Inc. 130,354 258 Pozen Inc. 31,094 249 * Vascular Solutions Inc. 9,169 240 *,^ OncoMed Pharmaceuticals Inc. 7,100 239 Columbia Laboratories Inc. 32,526 235 * BioDelivery Sciences International Inc. 27,259 230 * CytRx Corp. 65,584 229 * Synergy Pharmaceuticals Inc. 41,723 222 * Idera Pharmaceuticals Inc. 54,207 221 * Harvard Bioscience Inc. 45,022 213 * Sequenom Inc. 85,701 210 * IGI Laboratories Inc. 37,107 210 *,^ Rockwell Medical Inc. 16,443 208 * EnteroMedics Inc. 113,831 207 * Peregrine Pharmaceuticals Inc. 98,096 186 * GenMark Diagnostics Inc. 17,932 178 * ZIOPHARM Oncology Inc. 37,953 174 * Osiris Therapeutics Inc. 13,039 171 * NeoGenomics Inc. 48,442 168 * RTI Surgical Inc. 41,134 168 * Hooper Holmes Inc. 287,238 167 * Bovie Medical Corp. 43,121 166 * XenoPort Inc. 31,708 164 LeMaitre Vascular Inc. 17,245 139 Digirad Corp. 40,423 139 * Karyopharm Therapeutics Inc. 4,402 136 * Chindex International Inc. 7,031 134 *,^ BSD Medical Corp. 102,783 133 * Navidea Biopharmaceuticals Inc. 69,910 129 * LCA-Vision Inc. 23,998 128 * Neuralstem Inc. 30,497 128 Enzon Pharmaceuticals Inc. 123,147 127 * Progenics Pharmaceuticals Inc. 30,191 123 * Medical Action Industries Inc. 17,692 123 * Oncothyreon Inc. 39,256 117 *,^ ARCA Biopharma Inc. 57,300 107 * AdCare Health Systems Inc. 25,016 104 * Targacept Inc. 21,867 104 * Harvard Apparatus Regenerative Technology Inc. 11,255 102 * MEI Pharma Inc. 8,987 100 * Tandem Diabetes Care Inc. 4,410 97 * InfuSystems Holdings Inc. 34,480 96 * Surgical Care Affiliates Inc. 3,127 96 * Achaogen Inc. 6,133 95 * Ultragenyx Pharmaceutical Inc. 1,864 91 * Aastrom Biosciences Inc. 20,678 91 * Oculus Innovative Sciences Inc. 23,597 89 * Derma Sciences Inc. 6,973 88 *,^ GTx Inc. 56,394 86 *,^ Foundation Medicine Inc. 2,595 84 Psychemedics Corp. 4,661 80 * Inogen Inc. 4,740 78 * BIND Therapeutics Inc. 6,333 76 * Celsion Corp. 21,242 72 * Ophthotech Corp. 1,872 67 * SIGA Technologies Inc. 20,690 64 * Ambit Biosciences Corp. 6,936 63 * Synta Pharmaceuticals Corp. 13,525 58 * Mast Therapeutics Inc. 81,953 56 * RadNet Inc. 18,952 54 * Baxano Surgical Inc. 46,005 50 * Discovery Laboratories Inc. 22,888 49 * Cumberland Pharmaceuticals Inc. 10,775 48 * Advaxis Inc. 15,209 48 * Synergetics USA Inc. 15,077 46 * Threshold Pharmaceuticals Inc. 9,500 45 * Stemline Therapeutics Inc. 2,100 43 * Wright Medical Group Inc. CVR 50,806 42 * Sunesis Pharmaceuticals Inc. 6,300 42 * Supernus Pharmaceuticals Inc. 4,608 41 * Hemispherx Biopharma Inc. 96,879 39 * EntreMed Inc. 20,962 38 * Veracyte Inc. 2,228 38 *,^ Akebia Therapeutics Inc. 1,820 36 * Skilled Healthcare Group Inc. 6,697 35 * Vical Inc. 24,716 32 * Cancer Genetics Inc. 2,100 32 MGC Diagnostics Corp. 2,800 31 * iBio Inc. 57,800 31 * ERBA Diagnostics Inc. 11,606 30 * Versartis Inc. 917 28 *,^ Cel-Sci Corp. 15,976 24 * Cleveland Biolabs Inc. 35,300 24 *,^ Cesca Therapeutics Inc. 14,114 24 * Pernix Therapeutics Holdings 4,205 23 * OncoGenex Pharmaceutical Inc. 1,867 22 * Delcath Systems Inc. 75,773 21 * Concert Pharmaceuticals Inc. 1,550 21 * Transcept Pharmaceuticals Inc. 5,840 18 * Cardica Inc. 17,675 18 * Dicerna Pharmaceuticals Inc. 621 18 * Egalet Corp. 945 13 * Zalicus Inc. 10,037 12 * Onconova Therapeutics Inc. 1,800 11 * Durata Therapeutics Inc. 800 11 * Auspex Pharmaceuticals Inc. 309 10 * Heska Corp. 591 6 * MELA Sciences Inc. 9,482 6 * Amicus Therapeutics Inc. 2,697 6 * Stereotaxis Inc. 1,152 5 Birner Dental Management Services Inc. 265 5 Utah Medical Products Inc. 68 4 * CAS Medical Systems Inc. 1,800 4 Diversicare Healthcare Services Inc. 500 3 * StemCells Inc. 1,892 3 * LipoScience Inc. 647 2 * Nanosphere Inc. 759 2 Daxor Corp. 161 1 * Sucampo Pharmaceuticals Inc. Class A 158 1 * ProPhase Labs Inc. 465 1 * Vision Sciences Inc. 140 — Industrials (13.1%) General Electric Co. 17,951,982 464,777 United Technologies Corp. 1,557,013 181,921 3M Co. 1,186,720 160,990 Boeing Co. 1,264,713 158,709 Union Pacific Corp. 814,872 152,919 United Parcel Service Inc. Class B 1,274,008 124,063 Honeywell International Inc. 1,333,996 123,741 Caterpillar Inc. 1,142,120 113,492 Accenture plc Class A 1,140,689 90,936 Emerson Electric Co. 1,259,018 84,102 Danaher Corp. 1,062,944 79,721 Lockheed Martin Corp. 487,628 79,600 FedEx Corp. 531,145 70,409 Precision Castparts Corp. 259,999 65,717 Eaton Corp. plc 850,955 63,924 Automatic Data Processing Inc. 819,637 63,325 Deere & Co. 662,082 60,117 Illinois Tool Works Inc. 722,776 58,783 General Dynamics Corp. 520,930 56,740 Raytheon Co. 563,196 55,638 Norfolk Southern Corp. 554,487 53,880 CSX Corp. 1,812,897 52,520 Cummins Inc. 335,083 49,924 TE Connectivity Ltd. 734,199 44,206 Northrop Grumman Corp. 349,288 43,095 PACCAR Inc. 634,668 42,802 Tyco International Ltd. 824,314 34,951 * LinkedIn Corp. Class A 185,574 34,320 Agilent Technologies Inc. 596,987 33,384 Waste Management Inc. 790,697 33,265 Parker Hannifin Corp. 267,169 31,983 Rockwell Automation Inc. 248,583 30,961 Sherwin-Williams Co. 152,491 30,061 Pentair Ltd. 356,892 28,316 WW Grainger Inc. 111,861 28,263 Ingersoll-Rand plc 490,078 28,052 Amphenol Corp. Class A 283,431 25,976 * Fiserv Inc. 455,688 25,833 Fidelity National Information Services Inc. 469,112 25,074 Paychex Inc. 588,501 25,070 Dover Corp. 304,593 24,900 * Alliance Data Systems Corp. 90,461 24,646 Roper Industries Inc. 178,297 23,804 Fastenal Co. 478,489 23,599 Xerox Corp. 2,015,808 22,779 AMETEK Inc. 438,904 22,599 Fluor Corp. 287,132 22,319 Kansas City Southern 197,582 20,165 Flowserve Corp. 249,665 19,559 Rockwell Collins Inc. 242,162 19,293 * Trimble Navigation Ltd. 465,516 18,095 Pall Corp. 198,079 17,722 Textron Inc. 450,249 17,690 * Stericycle Inc. 153,201 17,407 Chicago Bridge & Iron Co. NV 192,268 16,756 Republic Services Inc. Class A 484,504 16,551 L-3 Communications Holdings Inc. 138,396 16,351 * B/E Aerospace Inc. 188,321 16,344 * Verisk Analytics Inc. Class A 270,768 16,235 * United Rentals Inc. 167,010 15,856 TransDigm Group Inc. 85,163 15,772 Vulcan Materials Co. 233,901 15,543 Expeditors International of Washington Inc. 367,673 14,571 Towers Watson & Co. Class A 127,260 14,514 * FleetCor Technologies Inc. 125,614 14,458 * Jacobs Engineering Group Inc. 224,550 14,259 CH Robinson Worldwide Inc. 271,123 14,204 Masco Corp. 638,454 14,180 * Quanta Services Inc. 382,089 14,099 Ball Corp. 251,676 13,794 Rock-Tenn Co. Class A 128,765 13,594 Wabtec Corp. 164,194 12,725 * Mettler-Toledo International Inc. 53,089 12,512 Fortune Brands Home & Security Inc. 297,257 12,509 Packaging Corp. of America 176,010 12,386 JB Hunt Transport Services Inc. 169,203 12,169 Xylem Inc. 331,172 12,061 MeadWestvaco Corp. 319,350 12,020 Sealed Air Corp. 352,209 11,577 Avnet Inc. 247,955 11,537 Manpowergroup Inc. 142,476 11,231 Hubbell Inc. Class B 93,303 11,184 Donaldson Co. Inc. 262,490 11,130 * Crown Holdings Inc. 247,841 11,088 MDU Resources Group Inc. 322,457 11,064 * Arrow Electronics Inc. 180,393 10,708 Martin Marietta Materials Inc. 82,797 10,627 IDEX Corp. 145,619 10,614 Lincoln Electric Holdings Inc. 146,507 10,550 * Sensata Technologies Holding NV 246,292 10,502 Joy Global Inc. 179,313 10,400 Cintas Corp. 172,143 10,261 Acuity Brands Inc. 77,239 10,240 * Colfax Corp. 142,515 10,166 Valspar Corp. 140,003 10,097 Trinity Industries Inc. 139,814 10,076 * Flextronics International Ltd. 1,088,356 10,056 * Owens-Illinois Inc. 295,394 9,993 Robert Half International Inc. 235,765 9,890 ADT Corp. 328,255 9,831 Global Payments Inc. 130,823 9,303 Total System Services Inc. 305,840 9,301 * Kirby Corp. 91,744 9,289 Waste Connections Inc. 210,617 9,238 * CoStar Group Inc. 49,114 9,172 FLIR Systems Inc. 253,619 9,130 PerkinElmer Inc. 202,317 9,116 Oshkosh Corp. 154,686 9,106 * Genesee & Wyoming Inc. Class A 93,258 9,076 Carlisle Cos. Inc. 114,336 9,071 Huntington Ingalls Industries Inc. 88,594 9,060 Allegion plc 171,938 8,970 Timken Co. 149,557 8,791 Jack Henry & Associates Inc. 153,247 8,545 Iron Mountain Inc. 308,903 8,516 Terex Corp. 189,492 8,395 AGCO Corp. 151,004 8,329 Owens Corning 190,714 8,233 Graco Inc. 109,643 8,195 Alliant Techsystems Inc. 56,996 8,102 Broadridge Financial Solutions Inc. 213,998 7,948 FEI Co. 75,843 7,813 AptarGroup Inc. 117,900 7,793 * Hexcel Corp. 178,285 7,763 Ryder System Inc. 95,781 7,655 MSC Industrial Direct Co. Inc. Class A 88,412 7,649 Manitowoc Co. Inc. 240,585 7,566 Sonoco Products Co. 183,395 7,523 * Vantiv Inc. Class A 241,168 7,288 Generac Holdings Inc. 123,435 7,279 Lennox International Inc. 79,778 7,253 * USG Corp. 221,522 7,248 Bemis Co. Inc. 184,248 7,230 SPX Corp. 73,279 7,204 KBR Inc. 265,740 7,090 ITT Corp. 163,927 7,010 * Old Dominion Freight Line Inc. 123,482 7,006 Nordson Corp. 97,975 6,906 Valmont Industries Inc. 45,666 6,797 Eagle Materials Inc. 76,148 6,751 * WEX Inc. 69,854 6,640 * WESCO International Inc. 79,672 6,630 Babcock & Wilcox Co. 198,346 6,585 Toro Co. 102,339 6,467 Exelis Inc. 339,929 6,462 Air Lease Corp. Class A 173,255 6,461 AO Smith Corp. 139,990 6,442 * Spirit AeroSystems Holdings Inc. Class A 227,747 6,420 RR Donnelley & Sons Co. 355,085 6,356 URS Corp. 134,071 6,309 * Zebra Technologies Corp. 90,313 6,269 Kennametal Inc. 140,836 6,239 Triumph Group Inc. 93,978 6,069 Jabil Circuit Inc. 332,894 5,992 Crane Co. 83,476 5,939 * Teledyne Technologies Inc. 60,626 5,901 EnerSys Inc. 84,850 5,879 * Foster Wheeler AG 177,749 5,763 Allison Transmission Holdings Inc. 192,330 5,758 GATX Corp. 82,575 5,605 Regal-Beloit Corp. 76,852 5,588 * Esterline Technologies Corp. 51,427 5,479 MAXIMUS Inc. 121,863 5,467 * AECOM Technology Corp. 168,924 5,434 Belden Inc. 78,011 5,430 World Fuel Services Corp. 122,724 5,412 EMCOR Group Inc. 114,201 5,343 National Instruments Corp. 180,998 5,193 CLARCOR Inc. 90,286 5,178 * Clean Harbors Inc. 93,092 5,101 * Genpact Ltd. 290,824 5,066 Anixter International Inc. 49,748 5,050 * Cognex Corp. 148,269 5,020 Curtiss-Wright Corp. 77,664 4,935 * Moog Inc. Class A 74,801 4,900 Landstar System Inc. 81,769 4,842 * MasTec Inc. 110,928 4,819 * Knowles Corp. 152,496 4,814 Deluxe Corp. 90,320 4,739 * Graphic Packaging Holding Co. 465,231 4,727 Watsco Inc. 45,943 4,590 Woodward Inc. 109,724 4,557 Corporate Executive Board Co. 60,376 4,482 * CoreLogic Inc. 147,553 4,432 *,^ IPG Photonics Corp. 60,618 4,309 * Louisiana-Pacific Corp. 253,599 4,278 Actuant Corp. Class A 124,045 4,236 Con-way Inc. 102,908 4,227 * Armstrong World Industries Inc. 78,597 4,185 * Advisory Board Co. 65,089 4,182 HEICO Corp. Class A 93,418 4,055 Silgan Holdings Inc. 79,825 3,953 * DigitalGlobe Inc. 135,770 3,939 Littelfuse Inc. 40,518 3,794 * Swift Transportation Co. 150,506 3,725 * NeuStar Inc. Class A 111,905 3,638 Convergys Corp. 166,014 3,637 Vishay Intertechnology Inc. 244,087 3,632 * Berry Plastics Group Inc. 156,664 3,627 Covanta Holding Corp. 200,817 3,625 * Euronet Worldwide Inc. 86,313 3,590 * Texas Industries Inc. 38,665 3,465 * Tetra Tech Inc. 116,479 3,447 * MWI Veterinary Supply Inc. 22,053 3,432 Mobile Mini Inc. 79,060 3,428 Harsco Corp. 145,978 3,420 Barnes Group Inc. 87,882 3,381 * On Assignment Inc. 87,205 3,365 * Outerwall Inc. 45,751 3,317 Applied Industrial Technologies Inc. 67,778 3,270 * MSA Safety Inc. 57,158 3,258 * Navistar International Corp. 95,165 3,223 * Cardtronics Inc. 81,638 3,172 * WageWorks Inc. 56,361 3,162 Franklin Electric Co. Inc. 72,887 3,099 * Orbital Sciences Corp. 108,944 3,040 United Stationers Inc. 71,322 2,929 * Coherent Inc. 44,797 2,927 Watts Water Technologies Inc. Class A 49,576 2,910 CIRCOR International Inc. 39,598 2,904 Mueller Industries Inc. 96,706 2,900 * Benchmark Electronics Inc. 127,732 2,893 Greif Inc. Class A 54,751 2,874 UniFirst Corp. 26,103 2,870 ABM Industries Inc. 99,435 2,858 Aircastle Ltd. 146,983 2,849 * Veeco Instruments Inc. 67,740 2,840 EVERTEC Inc. 113,845 2,812 * Greenbrier Cos. Inc. 60,916 2,778 G&K Services Inc. Class A 45,262 2,769 * EnPro Industries Inc. 37,835 2,749 * RBC Bearings Inc. 42,003 2,676 * Hub Group Inc. Class A 66,619 2,664 * Vistaprint NV 53,427 2,630 Heartland Payment Systems Inc. 63,402 2,628 * PHH Corp. 101,638 2,626 AZZ Inc. 58,749 2,625 TAL International Group Inc. 61,064 2,618 Granite Construction Inc. 65,282 2,607 * TriMas Corp. 78,485 2,606 * Sanmina Corp. 148,514 2,592 Simpson Manufacturing Co. Inc. 73,255 2,588 * OSI Systems Inc. 42,309 2,533 Albany International Corp. 70,625 2,510 Brink's Co. 87,685 2,503 * Proto Labs Inc. 36,802 2,490 Methode Electronics Inc. 79,719 2,444 * GrafTech International Ltd. 222,459 2,429 * FTI Consulting Inc. 72,477 2,416 * Itron Inc. 67,628 2,404 * Plexus Corp. 59,906 2,400 Heartland Express Inc. 105,602 2,396 Altra Industrial Motion Corp. 66,971 2,391 Mueller Water Products Inc. Class A 250,459 2,379 Apogee Enterprises Inc. 71,157 2,365 Knight Transportation Inc. 100,570 2,326 * Greatbatch Inc. 50,403 2,315 * GenCorp Inc. 123,683 2,260 * Universal Display Corp. 70,668 2,255 General Cable Corp. 86,814 2,223 Brady Corp. Class A 81,532 2,214 Astec Industries Inc. 49,754 2,185 * Huron Consulting Group Inc. 34,074 2,160 * H&E Equipment Services Inc. 52,952 2,142 * FARO Technologies Inc. 40,300 2,136 Raven Industries Inc. 64,990 2,128 ESCO Technologies Inc. 60,319 2,123 Badger Meter Inc. 38,477 2,120 AAR Corp. 81,544 2,116 AAON Inc. 75,306 2,099 Forward Air Corp. 45,335 2,090 Sturm Ruger & Co. Inc. 34,702 2,075 * HD Supply Holdings Inc. 79,031 2,067 * Wesco Aircraft Holdings Inc. 92,659 2,039 Arkansas Best Corp. 55,117 2,037 * Astronics Corp. 32,099 2,035 Acacia Research Corp. 132,162 2,019 * Korn/Ferry International 65,151 1,940 CTS Corp. 92,421 1,930 * Monster Worldwide Inc. 256,996 1,922 American Railcar Industries Inc. 27,392 1,918 * DXP Enterprises Inc. 20,052 1,904 * Aegion Corp. Class A 73,994 1,873 * XPO Logistics Inc. 63,501 1,868 * Masonite International Corp. 32,959 1,863 Exponent Inc. 24,414 1,833 Werner Enterprises Inc. 71,567 1,826 Booz Allen Hamilton Holding Corp. Class A 81,455 1,792 Myers Industries Inc. 88,324 1,759 * Federal Signal Corp. 116,407 1,734 Matson Inc. 69,772 1,723 UTi Worldwide Inc. 160,037 1,695 Standex International Corp. 31,372 1,681 * Meritor Inc. 136,937 1,677 * Builders FirstSource Inc. 178,537 1,626 Universal Forest Products Inc. 29,334 1,623 * Advanced Emissions Solutions Inc. 66,094 1,622 Otter Tail Corp. 52,461 1,615 * Trex Co. Inc. 22,035 1,612 * Measurement Specialties Inc. 23,741 1,611 * Imperva Inc. 28,764 1,602 Celadon Group Inc. 66,367 1,595 * Rexnord Corp. 54,464 1,578 * Atlas Air Worldwide Holdings Inc. 44,556 1,571 MTS Systems Corp. 22,723 1,556 Daktronics Inc. 107,068 1,541 * AMN Healthcare Services Inc. 111,471 1,532 * Headwaters Inc. 114,994 1,519 Cubic Corp. 29,383 1,501 * Park-Ohio Holdings Corp. 26,679 1,498 * LifeLock Inc. 86,242 1,476 * Tutor Perini Corp. 51,317 1,471 Powell Industries Inc. 22,637 1,467 * Checkpoint Systems Inc. 109,214 1,466 Tennant Co. 22,298 1,463 Materion Corp. 43,045 1,461 * Taser International Inc. 79,506 1,454 * ExlService Holdings Inc. 46,843 1,448 Quanex Building Products Corp. 69,881 1,445 Comfort Systems USA Inc. 94,595 1,442 ^ Lindsay Corp. 16,299 1,437 * CBIZ Inc. 156,416 1,433 * TrueBlue Inc. 48,172 1,410 * American Woodmark Corp. 41,758 1,406 US Ecology Inc. 37,767 1,402 * Rogers Corp. 22,278 1,391 Marten Transport Ltd. 64,284 1,383 * II-VI Inc. 89,420 1,380 Alamo Group Inc. 25,202 1,369 American Science & Engineering Inc. 20,349 1,367 Insperity Inc. 44,041 1,364 * EnerNOC Inc. 60,744 1,353 Kaman Corp. 33,124 1,347 Primoris Services Corp. 44,217 1,326 * Rofin-Sinar Technologies Inc. 53,561 1,283 * ExamWorks Group Inc. 35,527 1,244 * Engility Holdings Inc. 27,290 1,229 Black Box Corp. 49,736 1,211 * TeleTech Holdings Inc. 48,774 1,195 Barrett Business Services Inc. 19,994 1,191 Schnitzer Steel Industries Inc. 40,990 1,183 *,^ Capstone Turbine Corp. 553,172 1,178 * Navigant Consulting Inc. 62,747 1,171 AVX Corp. 88,615 1,168 * Dice Holdings Inc. 156,040 1,164 Heidrick & Struggles International Inc. 56,967 1,143 Textainer Group Holdings Ltd. 29,813 1,141 * AM Castle & Co. 77,451 1,138 Ennis Inc. 67,648 1,121 * ARC Document Solutions Inc. 150,049 1,116 McGrath RentCorp 31,872 1,114 Griffon Corp. 91,824 1,096 * Era Group Inc. 37,400 1,096 * Franklin Covey Co. 54,884 1,085 * Pacer International Inc. 120,875 1,083 * Aerovironment Inc. 26,528 1,068 Gorman-Rupp Co. 33,255 1,057 * Ducommun Inc. 41,825 1,048 * Lionbridge Technologies Inc. 153,882 1,033 * Sykes Enterprises Inc. 51,044 1,014 * Accuride Corp. 227,972 1,010 * Global Cash Access Holdings Inc. 146,855 1,007 * Columbus McKinnon Corp. 37,435 1,003 *,^ Smith & Wesson Holding Corp. 68,259 998 Sun Hydraulics Corp. 22,809 988 Encore Wire Corp. 20,356 987 * Wabash National Corp. 71,496 984 * Aeroflex Holding Corp. 115,765 962 * Boise Cascade Co. 33,305 954 * Information Services Group Inc. 194,242 954 * Saia Inc. 24,826 949 ManTech International Corp. Class A 31,995 941 * CRA International Inc. 42,711 938 * GP Strategies Corp. 34,397 937 Dynamic Materials Corp. 49,004 933 Argan Inc. 30,795 916 Hyster-Yale Materials Handling Inc. 9,387 915 Ceco Environmental Corp. 54,403 903 * Air Transport Services Group Inc. 114,654 900 * Furmanite Corp. 88,579 870 * Team Inc. 20,176 865 * Quality Distribution Inc. 65,528 851 * PGT Inc. 73,465 846 John Bean Technologies Corp. 27,337 845 CDI Corp. 46,283 794 * Fabrinet 38,105 791 * Maxwell Technologies Inc. 61,076 789 Cass Information Systems Inc. 14,946 771 NN Inc. 38,316 755 Kforce Inc. 34,320 732 Kadant Inc. 20,038 731 Kimball International Inc. Class B 40,324 730 * Layne Christensen Co. 40,127 730 * Cross Country Healthcare Inc. 89,559 723 LB Foster Co. Class A 15,244 714 Resources Connection Inc. 50,079 706 * PowerSecure International Inc. 30,035 704 * Nortek Inc. 8,563 704 Kelly Services Inc. Class A 29,482 700 * Great Lakes Dredge & Dock Corp. 76,493 698 Crawford & Co. Class B 63,879 697 * Echelon Corp. 248,129 690 * ICF International Inc. 17,247 687 Insteel Industries Inc. 34,899 686 * Roadrunner Transportation Systems Inc. 27,181 686 Park Electrochemical Corp. 22,921 685 Crawford & Co. Class A 72,724 679 * Bazaarvoice Inc. 92,732 677 * Gibraltar Industries Inc. 35,558 671 Graham Corp. 20,640 657 * Newport Corp. 31,705 656 * ModusLink Global Solutions Inc. 153,608 650 Electro Scientific Industries Inc. 65,891 649 Electro Rent Corp. 36,293 638 * TTM Technologies Inc. 75,417 637 * Thermon Group Holdings Inc. 27,321 633 * Lydall Inc. 27,660 633 * Commercial Vehicle Group Inc. 69,313 632 * RPX Corp. 37,971 618 Houston Wire & Cable Co. 46,711 613 * CUI Global Inc. 55,345 609 * Covenant Transportation Group Inc. Class A 59,775 604 * CAI International Inc. 24,472 604 * Northwest Pipe Co. 16,293 589 Quad/Graphics Inc. 24,869 583 * Kemet Corp. 99,912 580 * Arotech Corp. 92,751 577 * Landec Corp. 49,608 554 * Nuverra Environmental Solutions Inc. 27,209 552 * Patrick Industries Inc. 12,040 534 Landauer Inc. 11,734 532 Multi-Color Corp. 15,124 529 * Adept Technology Inc. 27,410 521 * Kratos Defense & Security Solutions Inc. 68,262 515 * Cenveo Inc. 167,766 510 *,^ ClearSign Combustion Corp. 45,606 498 Universal Technical Institute Inc. 38,410 497 Miller Industries Inc. 24,364 476 * Energy Recovery Inc. 88,292 470 * ServiceSource International Inc. 54,970 464 * American Superconductor Corp. 282,598 455 Hardinge Inc. 31,532 454 * Rentrak Corp. 7,435 448 Bel Fuse Inc. Class B 20,221 443 International Shipholding Corp. 14,524 428 United States Lime & Minerals Inc. 7,516 423 * CTPartners Executive Search Inc. 38,700 421 * Orion Marine Group Inc. 33,320 419 * PAM Transportation Services Inc. 20,494 407 HEICO Corp. 6,637 399 NACCO Industries Inc. Class A 7,289 395 * Active Power Inc. 117,647 389 * Vishay Precision Group Inc. 22,068 384 * NVE Corp. 6,690 382 * Echo Global Logistics Inc. 19,481 357 * MYR Group Inc. 13,959 353 * BlueLinx Holdings Inc. 266,426 346 * Ameresco Inc. Class A 45,473 344 * YRC Worldwide Inc. 15,184 342 * Broadwind Energy Inc. 27,113 331 LSI Industries Inc. 39,282 322 * Fuel Tech Inc. 63,481 317 Eastern Co. 19,602 316 Viad Corp. 13,137 316 * Lawson Products Inc. 19,589 315 * US Concrete Inc. 13,307 313 * Taminco Corp. 14,427 303 * Casella Waste Systems Inc. Class A 59,008 302 * Intevac Inc. 30,977 300 * Multi-Fineline Electronix Inc. 23,168 297 Global Power Equipment Group Inc. 14,735 293 * Heritage-Crystal Clean Inc. 16,039 291 * InnerWorkings Inc. 37,219 285 * NCI Building Systems Inc. 16,299 285 * Higher One Holdings Inc. 37,954 274 Spartan Motors Inc. 52,914 272 *,^ ExOne Co. 7,579 272 *,^ Eagle Bulk Shipping Inc. 67,509 269 Mesa Laboratories Inc. 2,907 262 * Sterling Construction Co. Inc. 27,200 236 * Innovative Solutions & Support Inc. 31,038 234 * Pike Corp. 21,387 230 * Mistras Group Inc. 9,970 227 * Vicor Corp. 21,927 224 * PRGX Global Inc. 32,040 222 * AEP Industries Inc. 5,711 212 * CyberOptics Corp. 25,135 209 Hurco Cos. Inc. 7,342 196 * Metalico Inc. 119,793 195 * Odyssey Marine Exploration Inc. 84,918 194 *,^ Genco Shipping & Trading Ltd. 106,214 187 * Zygo Corp. 12,190 185 * Ballantyne Strong Inc. 34,205 160 * Rubicon Technology Inc. 13,744 155 * GSI Group Inc. 11,324 148 *,^ Document Security Systems Inc. 114,944 147 * Xerium Technologies Inc. 8,965 144 * UFP Technologies Inc. 5,749 140 * Willis Lease Finance Corp. 6,584 135 * Hudson Global Inc. 35,653 135 * Hill International Inc. 24,339 134 * API Technologies Corp. 45,257 133 * LMI Aerospace Inc. 9,175 129 *,^ Erickson Air-Crane Inc. 6,609 128 * Tecumseh Products Co. Class A 18,215 126 * Power Solutions International Inc. 1,662 125 * M/A-COM Technology Solutions Holdings Inc. 6,035 124 * Sparton Corp. 4,233 124 * Goldfield Corp. 54,095 121 ^ National Research Corp. Class B 2,635 116 FreightCar America Inc. 4,922 114 * StarTek Inc. 15,981 110 * Ply Gem Holdings Inc. 8,300 105 * USA Truck Inc. 7,058 104 * American Electric Technologies Inc. 15,180 103 * Magnetek Inc. 5,279 100 * UQM Technologies Inc. 37,845 100 *,^ Revolution Lighting Technologies Inc. 31,452 99 * Orion Energy Systems Inc. 13,116 95 * Control4 Corp. 4,460 95 Twin Disc Inc. 3,509 92 * TRC Cos. Inc. 13,553 90 Lincoln Educational Services Corp. 23,818 90 * Synthesis Energy Systems Inc. 43,351 85 Richardson Electronics Ltd. 7,894 85 * Lightbridge Corp. 31,250 84 * Elecsys Corp. 5,884 79 * Patriot Transportation Holding Inc. 2,185 79 * Altair Nanotechnologies Inc. 17,121 77 * Perma-Fix Environmental Services 15,311 75 Allied Motion Technologies Inc. 6,439 75 * Frequency Electronics Inc. 6,878 74 * BTU International Inc. 23,344 73 * Radiant Logistics Inc. 23,100 71 AMCON Distributing Co. 800 68 Standard Register Co. 8,409 68 Douglas Dynamics Inc. 3,473 61 * Supreme Industries Inc. Class A 6,861 53 * Key Technology Inc. 3,973 52 * Mattersight Corp. 6,659 46 VSE Corp. 875 46 * Asure Software Inc. 7,063 46 * Stock Building Supply Holdings Inc. 2,200 45 Sypris Solutions Inc. 15,958 44 * SL Industries Inc. 1,698 42 * Ultralife Corp. 9,678 41 * TriNet Group Inc. 1,810 39 * AeroCentury Corp. 2,175 38 * Swisher Hygiene Inc. 78,737 35 * Management Network Group Inc. 7,826 33 * Planar Systems Inc. 16,117 33 * Microvision Inc. 16,405 32 Air T Inc. 2,500 30 * Paylocity Holding Corp. 1,230 30 Bel Fuse Inc. Class A 1,477 29 * PMFG Inc. 4,555 27 * IEC Electronics Corp. 5,961 27 * Transcat Inc. 2,800 26 Global Brass & Copper Holdings Inc. 1,656 26 * Industrial Services of America Inc. 4,680 24 * American DG Energy Inc. 11,832 24 * Research Frontiers Inc. 4,224 22 * Essex Rental Corp. 7,239 21 Greif Inc. Class B 318 18 * Viasystems Group Inc. 1,396 17 Art's-Way Manufacturing Co. Inc. 2,553 16 * Onvia Inc. 2,951 16 * Gencor Industries Inc. 1,450 15 Omega Flex Inc. 666 14 * Hudson Technologies Inc. 3,927 11 Pulse Electronics Corp. 2,759 11 Universal Truckload Services Inc. 360 10 * National Research Corp. Class A 342 6 * Sharps Compliance Corp. 1,172 5 * Rand Logistics Inc. 696 5 Ecology and Environment Inc. 450 4 * Parametric Sound Corp. 301 4 * Breeze-Eastern Corp. 401 4 * Wireless Telecom Group Inc. 1,403 4 * Wells-Gardner Electronics Corp. 1,180 2 * Integrated Electrical Services Inc. 200 1 * Newtek Business Services Inc. 204 1 * Video Display Corp. 47 — * Lime Energy Co. 13 — Oil & Gas (9.1%) Exxon Mobil Corp. 7,738,104 755,858 Chevron Corp. 3,418,717 406,520 Schlumberger Ltd. 2,339,470 228,098 ConocoPhillips 2,195,600 154,460 Occidental Petroleum Corp. 1,423,137 135,611 EOG Resources Inc. 489,012 95,929 Halliburton Co. 1,447,526 85,245 Phillips 66 1,052,244 81,086 Anadarko Petroleum Corp. 901,937 76,448 National Oilwell Varco Inc. 767,187 59,741 Apache Corp. 706,806 58,630 Baker Hughes Inc. 781,034 50,783 Valero Energy Corp. 953,592 50,636 Pioneer Natural Resources Co. 255,907 47,890 Devon Energy Corp. 692,924 46,377 Noble Energy Inc. 644,376 45,776 Williams Cos. Inc. 1,103,076 44,763 Marathon Oil Corp. 1,247,762 44,321 Hess Corp. 524,293 43,453 Marathon Petroleum Corp. 474,736 41,321 Kinder Morgan Inc. 1,205,678 39,172 * Southwestern Energy Co. 632,042 29,080 Chesapeake Energy Corp. 1,071,818 27,460 Cabot Oil & Gas Corp. 756,308 25,624 EQT Corp. 258,624 25,079 * Cameron International Corp. 388,186 23,978 Range Resources Corp. 278,545 23,111 * Concho Resources Inc. 188,433 23,083 * FMC Technologies Inc. 423,649 22,153 Ensco plc Class A 418,391 22,083 * Weatherford International Ltd. 1,243,272 21,583 * Cheniere Energy Inc. 384,538 21,284 Helmerich & Payne Inc. 183,019 19,686 Murphy Oil Corp. 311,646 19,590 Cimarex Energy Co. 155,808 18,558 HollyFrontier Corp. 356,430 16,959 Core Laboratories NV 81,351 16,143 Noble Corp. plc 455,202 14,903 * Whiting Petroleum Corp. 213,106 14,787 Oceaneering International Inc. 193,806 13,927 OGE Energy Corp. 356,273 13,097 Nabors Industries Ltd. 504,802 12,443 Tesoro Corp. 238,400 12,061 * Gulfport Energy Corp. 152,726 10,871 Energen Corp. 130,436 10,541 Denbury Resources Inc. 637,469 10,455 * Continental Resources Inc. 83,119 10,329 * Cobalt International Energy Inc. 552,335 10,119 * Oil States International Inc. 95,530 9,419 * First Solar Inc. 133,883 9,344 Superior Energy Services Inc. 285,534 8,783 SM Energy Co. 120,222 8,571 QEP Resources Inc. 289,060 8,510 * Dresser-Rand Group Inc. 136,831 7,992 Patterson-UTI Energy Inc. 245,924 7,791 * Dril-Quip Inc. 69,196 7,757 * Newfield Exploration Co. 244,398 7,664 * Rowan Cos. plc Class A 222,787 7,503 *,^ Ultra Petroleum Corp. 260,689 7,010 Targa Resources Corp. 68,383 6,788 * WPX Energy Inc. 361,933 6,526 * Oasis Petroleum Inc. 154,334 6,440 ^ Diamond Offshore Drilling Inc. 124,787 6,085 * Kodiak Oil & Gas Corp. 477,536 5,797 * Unit Corp. 88,332 5,775 * Atwood Oceanics Inc. 109,839 5,535 *,^ SandRidge Energy Inc. 843,891 5,181 * Rosetta Resources Inc. 110,188 5,133 SemGroup Corp. Class A 76,601 5,031 Bristow Group Inc. 65,479 4,945 CARBO Ceramics Inc. 35,467 4,894 * MRC Global Inc. 174,615 4,708 Exterran Holdings Inc. 106,447 4,671 * Diamondback Energy Inc. 67,896 4,570 * Antero Resources Corp. 70,665 4,424 * Chart Industries Inc. 54,867 4,365 Tidewater Inc. 89,102 4,332 * Helix Energy Solutions Group Inc. 181,596 4,173 * PDC Energy Inc. 64,159 3,995 * Carrizo Oil & Gas Inc. 73,878 3,950 * GT Advanced Technologies Inc. 228,767 3,900 * Laredo Petroleum Inc. 140,955 3,645 Western Refining Inc. 93,745 3,619 * Stone Energy Corp. 85,546 3,590 * McDermott International Inc. 427,745 3,345 PBF Energy Inc. Class A 125,245 3,231 * Flotek Industries Inc. 110,766 3,085 Energy XXI Bermuda Ltd. 130,778 3,082 * Forum Energy Technologies Inc. 99,273 3,075 * SEACOR Holdings Inc. 35,026 3,027 * Basic Energy Services Inc. 102,205 2,801 * EPL Oil & Gas Inc. 71,232 2,750 * SunPower Corp. Class A 81,684 2,635 Comstock Resources Inc. 115,122 2,631 * Hornbeck Offshore Services Inc. 59,868 2,503 * Bonanza Creek Energy Inc. 55,301 2,455 * Bill Barrett Corp. 90,701 2,322 * Matrix Service Co. 67,290 2,273 Delek US Holdings Inc. 77,581 2,253 * Magnum Hunter Resources Corp. 264,383 2,247 * Northern Oil and Gas Inc. 150,013 2,193 * Key Energy Services Inc. 233,233 2,155 * Clayton Williams Energy Inc. 19,018 2,149 * Approach Resources Inc. 99,448 2,079 * C&J Energy Services Inc. 68,797 2,006 RPC Inc. 97,143 1,984 * Newpark Resources Inc. 162,371 1,859 Gulfmark Offshore Inc. 40,254 1,809 * Matador Resources Co. 69,938 1,713 * VAALCO Energy Inc. 198,857 1,700 * Rice Energy Inc. 64,092 1,691 * Athlon Energy Inc. 45,411 1,610 * TETRA Technologies Inc. 125,062 1,601 * Geospace Technologies Corp. 23,752 1,572 * Penn Virginia Corp. 88,237 1,543 * Contango Oil & Gas Co. 32,207 1,538 * Parker Drilling Co. 210,321 1,491 Green Plains Renewable Energy Inc. 48,682 1,459 *,^ Halcon Resources Corp. 317,075 1,373 CVR Energy Inc. 32,402 1,369 * Abraxas Petroleum Corp. 342,110 1,355 * Sanchez Energy Corp. 45,505 1,348 * FuelCell Energy Inc. 542,815 1,346 *,^ Goodrich Petroleum Corp. 83,957 1,328 * Callon Petroleum Co. 157,604 1,319 ^ EXCO Resources Inc. 216,153 1,210 * BPZ Resources Inc. 380,416 1,210 * Pioneer Energy Services Corp. 88,256 1,143 * Rex Energy Corp. 59,274 1,109 Alon USA Energy Inc. 68,901 1,029 * Hercules Offshore Inc. 204,587 939 W&T Offshore Inc. 51,686 895 Adams Resources & Energy Inc. 14,678 850 * ION Geophysical Corp. 199,966 842 Dawson Geophysical Co. 27,293 764 Bolt Technology Corp. 36,266 717 * Willbros Group Inc. 56,738 716 * Swift Energy Co. 66,496 716 * Cal Dive International Inc. 408,743 695 *,^ CAMAC Energy Inc. 833,570 650 * Triangle Petroleum Corp. 78,682 648 *,^ Plug Power Inc. 89,657 637 * Emerald Oil Inc. 94,107 632 Gulf Island Fabrication Inc. 29,139 630 * Gastar Exploration Inc. 114,979 629 *,^ Amyris Inc. 164,935 615 * Forest Oil Corp. 321,828 615 * Endeavour International Corp. 178,367 580 * PHI Inc. 12,507 553 * EP Energy Corp. Class A 28,188 552 * Natural Gas Services Group Inc. 17,710 534 *,^ Quicksilver Resources Inc. 199,621 525 * TherapeuticsMD Inc. 78,645 496 * Solazyme Inc. 41,551 482 * Enphase Energy Inc. 63,376 466 * Tesco Corp. 24,985 462 * US Energy Corp. Wyoming 93,278 444 Evolution Petroleum Corp. 33,697 429 * FX Energy Inc. 123,948 414 * Resolute Energy Corp. 55,080 397 * RSP Permian Inc. 13,119 379 * Mitcham Industries Inc. 26,737 373 Pattern Energy Group Inc. 13,453 365 * PetroQuest Energy Inc. 57,380 327 * Warren Resources Inc. 67,043 322 * Harvest Natural Resources Inc. 75,749 285 * REX American Resources Corp. 4,932 281 *,^ Midstates Petroleum Co. Inc. 44,174 237 * Arabian American Development Co. 19,983 217 * Vantage Drilling Co. 121,445 208 * Renewable Energy Group Inc. 16,799 201 * Forbes Energy Services Ltd. 50,054 198 *,^ BioFuel Energy Corp. 19,867 145 *,^ Ascent Solar Technologies Inc. 228,807 140 * TGC Industries Inc. 22,374 133 * Gevo Inc. 103,260 121 * Double Eagle Petroleum Co. 41,726 119 Panhandle Oil and Gas Inc. Class A 2,610 114 * Lucas Energy Inc. 55,087 41 * Hyperdynamics Corp. 22,287 39 * KiOR Inc. 60,611 35 * GreenHunter Resources Inc. 33,926 33 * Ocean Power Technologies Inc. 7,673 29 * STR Holdings Inc. 13,870 22 * FieldPoint Petroleum Corp. 4,556 21 * Miller Energy Resources Inc. 2,900 17 * ZaZa Energy Corp. 18,953 14 * Syntroleum Corp. 2,879 11 * Houston American Energy Corp. 14,695 8 * Isramco Inc. 23 3 * MagneGas Corp. 1,300 2 * Lilis Energy Inc. 385 1 * PrimeEnergy Corp. 10 1 Other (0.0%) * Leap Wireless International Inc CVR 134,187 338 * Adolor Corp. Rights Exp. 07/01/2019 126,930 66 * Cubist Pharmaceuticals, Inc. CVR 16,200 2 * Forest Laboratories Inc. Contingent Value Rights Exp. 04/14/2018 29,879 — * Southern Community Financial Corp. 118 — Technology (15.1%) Apple Inc. 1,598,305 857,874 * Google Inc. Class A 501,225 558,620 Microsoft Corp. 13,377,834 548,357 International Business Machines Corp. 1,864,749 358,946 Oracle Corp. 6,040,188 247,104 QUALCOMM Inc. 3,028,210 238,805 Intel Corp. 8,903,457 229,798 * Facebook Inc. Class A 3,537,947 213,126 Cisco Systems Inc. 9,224,509 206,721 Hewlett-Packard Co. 3,406,808 110,244 EMC Corp. 3,627,319 99,425 Texas Instruments Inc. 1,937,142 91,336 * Salesforce.com Inc. 1,037,930 59,255 * Yahoo! Inc. 1,632,875 58,620 * Adobe Systems Inc. 849,563 55,850 * Cognizant Technology Solutions Corp. Class A 1,087,523 55,040 Corning Inc. 2,492,917 51,903 * Micron Technology Inc. 1,899,714 44,947 Applied Materials Inc. 2,168,133 44,273 Intuit Inc. 484,626 37,670 Western Digital Corp. 402,011 36,913 SanDisk Corp. 404,430 32,836 Seagate Technology plc 559,273 31,409 * Cerner Corp. 554,337 31,181 Broadcom Corp. Class A 950,848 29,933 Analog Devices Inc. 559,639 29,739 Motorola Solutions Inc. 409,166 26,305 Xilinx Inc. 480,449 26,074 Avago Technologies Ltd. Class A 402,662 25,935 Symantec Corp. 1,246,410 24,891 * Juniper Networks Inc. 859,092 22,130 NetApp Inc. 593,221 21,890 Altera Corp. 574,977 20,837 KLA-Tencor Corp. 298,356 20,628 Linear Technology Corp. 422,688 20,581 * Autodesk Inc. 405,937 19,964 * Citrix Systems Inc. 333,714 19,165 * Red Hat Inc. 339,542 17,989 * Akamai Technologies Inc. 304,000 17,696 CA Inc. 564,954 17,497 NVIDIA Corp. 967,162 17,322 Maxim Integrated Products Inc. 505,396 16,739 * Catamaran Corp. 369,860 16,555 * VMware Inc. Class A 152,281 16,449 * Equinix Inc. 88,984 16,448 Microchip Technology Inc. 338,798 16,181 Computer Sciences Corp. 263,224 16,009 * Lam Research Corp. 290,809 15,994 * F5 Networks Inc. 135,138 14,410 * Teradata Corp. 292,150 14,371 Harris Corp. 191,371 14,001 * Workday Inc. Class A 151,064 13,812 * VeriSign Inc. 245,114 13,214 * ServiceNow Inc. 214,949 12,880 * ANSYS Inc. 166,279 12,807 * Skyworks Solutions Inc. 338,613 12,705 * Cree Inc. 218,042 12,332 ^ Garmin Ltd. 209,717 11,589 Marvell Technology Group Ltd. 704,651 11,098 LSI Corp. 1,000,263 11,073 * NCR Corp. 298,499 10,910 * Gartner Inc. 156,718 10,882 * Splunk Inc. 152,188 10,880 * athenahealth Inc. 66,943 10,727 * Synopsys Inc. 276,793 10,632 *,^ 3D Systems Corp. 175,729 10,394 IAC/InterActiveCorp 138,754 9,906 *,^ Twitter Inc. 210,719 9,834 Pitney Bowes Inc. 363,057 9,436 * SunEdison Inc. 454,709 8,567 * Brocade Communications Systems Inc. 797,294 8,459 * Ingram Micro Inc. 277,169 8,193 * Concur Technologies Inc. 81,355 8,060 * Cadence Design Systems Inc. 518,302 8,054 Solera Holdings Inc. 123,667 7,833 * Nuance Communications Inc. 454,831 7,809 * PTC Inc. 213,897 7,578 * ON Semiconductor Corp. 795,826 7,481 * Informatica Corp. 195,898 7,401 * MICROS Systems Inc. 134,987 7,145 * Aspen Technology Inc. 166,466 7,051 * Teradyne Inc. 347,845 6,919 * Palo Alto Networks Inc. 99,657 6,836 * VeriFone Systems Inc. 199,220 6,738 * Rackspace Hosting Inc. 203,496 6,679 * Ultimate Software Group Inc. 48,287 6,615 * Atmel Corp. 725,214 6,063 * AOL Inc. 135,458 5,929 * NetSuite Inc. 61,103 5,794 * JDS Uniphase Corp. 413,027 5,782 * ARRIS Group Inc. 204,478 5,762 * Guidewire Software Inc. 115,888 5,684 * TIBCO Software Inc. 277,331 5,635 * Allscripts Healthcare Solutions Inc. 304,609 5,492 * Riverbed Technology Inc. 276,134 5,443 Leidos Holdings Inc. 153,356 5,424 * CommVault Systems Inc. 81,037 5,263 Lexmark International Inc. Class A 111,153 5,145 * ViaSat Inc. 74,461 5,141 * Fortinet Inc. 233,313 5,140 * SS&C Technologies Holdings Inc. 126,257 5,053 * Medidata Solutions Inc. 92,442 5,023 DST Systems Inc. 52,855 5,010 * SolarWinds Inc. 114,380 4,876 * Manhattan Associates Inc. 137,512 4,817 * FireEye Inc. 77,401 4,766 * Tableau Software Inc. Class A 62,080 4,723 * Tyler Technologies Inc. 56,165 4,700 * Finisar Corp. 173,790 4,607 Mentor Graphics Corp. 205,924 4,534 * Verint Systems Inc. 96,098 4,510 * Advanced Micro Devices Inc. 1,106,449 4,437 * Microsemi Corp. 170,212 4,260 * Ciena Corp. 186,158 4,233 * Rovi Corp. 182,763 4,163 Diebold Inc. 104,042 4,150 * ACI Worldwide Inc. 69,649 4,123 * Qlik Technologies Inc. 151,598 4,031 j2 Global Inc. 80,505 4,029 * Tech Data Corp. 64,811 3,951 * TriQuint Semiconductor Inc. 293,284 3,927 * Cavium Inc. 89,683 3,922 * Dealertrack Technologies Inc. 79,310 3,901 Compuware Corp. 371,376 3,899 * Freescale Semiconductor Ltd. 158,343 3,865 * Synaptics Inc. 63,994 3,841 * RF Micro Devices Inc. 481,512 3,794 * Electronics For Imaging Inc. 85,184 3,689 * Silicon Laboratories Inc. 70,154 3,666 * EchoStar Corp. Class A 77,053 3,665 * Sapient Corp. 214,278 3,656 * Cornerstone OnDemand Inc. 76,003 3,638 Hittite Microwave Corp. 56,188 3,542 * International Rectifier Corp. 128,780 3,529 Plantronics Inc. 79,193 3,520 * Aruba Networks Inc. 187,720 3,520 * Demandware Inc. 54,142 3,468 Fair Isaac Corp. 62,530 3,459 Power Integrations Inc. 51,812 3,408 CDW Corp. 123,646 3,393 * Polycom Inc. 245,164 3,364 * Integrated Device Technology Inc. 269,602 3,297 * Cray Inc. 87,196 3,254 * SYNNEX Corp. 52,864 3,204 * Fairchild Semiconductor International Inc. Class A 229,699 3,168 * CACI International Inc. Class A 42,450 3,133 * Semtech Corp. 123,468 3,129 * Entegris Inc. 249,612 3,023 * InvenSense Inc. 125,969 2,982 * Web.com Group Inc. 87,314 2,971 Intersil Corp. Class A 229,717 2,968 * Syntel Inc. 32,689 2,939 MKS Instruments Inc. 96,564 2,886 * MedAssets Inc. 114,149 2,821 Science Applications International Corp. 74,797 2,797 Cogent Communications Group Inc. 76,966 2,735 * PMC-Sierra Inc. 354,999 2,702 * ATMI Inc. 78,111 2,657 InterDigital Inc. 79,328 2,627 Blackbaud Inc. 83,128 2,602 Tessera Technologies Inc. 109,453 2,586 NIC Inc. 133,722 2,582 * Envestnet Inc. 63,490 2,551 Cypress Semiconductor Corp. 245,333 2,520 * Bottomline Technologies de Inc. 71,483 2,513 * Progress Software Corp. 114,827 2,503 * Ubiquiti Networks Inc. 54,971 2,500 * Dycom Industries Inc. 78,153 2,470 ADTRAN Inc. 100,381 2,450 Advent Software Inc. 82,737 2,429 * Interactive Intelligence Group Inc. 33,078 2,398 * Cirrus Logic Inc. 120,159 2,388 * Insight Enterprises Inc. 94,249 2,367 * Advanced Energy Industries Inc. 96,477 2,364 * NETGEAR Inc. 69,827 2,355 * Diodes Inc. 87,412 2,283 * Amkor Technology Inc. 324,564 2,227 * Lattice Semiconductor Corp. 283,991 2,226 * CalAmp Corp. 79,701 2,221 * QLogic Corp. 168,013 2,142 * Accelrys Inc. 170,549 2,125 * Cabot Microelectronics Corp. 47,896 2,107 CSG Systems International Inc. 80,050 2,085 * Ellie Mae Inc. 72,148 2,081 * MicroStrategy Inc. Class A 17,957 2,072 * FleetMatics Group plc 61,068 2,043 * Netscout Systems Inc. 54,081 2,032 * BroadSoft Inc. 76,020 2,032 * Blucora Inc. 102,858 2,025 * iGATE Corp. 63,580 2,005 * Applied Micro Circuits Corp. 201,478 1,995 Computer Programs & Systems Inc. 30,153 1,948 * Spansion Inc. Class A 111,758 1,947 * Comverse Inc. 55,486 1,919 * Unisys Corp. 62,924 1,917 * CommScope Holding Co. Inc. 77,615 1,916 * OmniVision Technologies Inc. 105,937 1,875 * ScanSource Inc. 45,562 1,858 * PROS Holdings Inc. 58,339 1,838 * Premier Inc. Class A 52,778 1,739 * Infoblox Inc. 86,191 1,729 ^ Ebix Inc. 99,097 1,692 * ICG Group Inc. 82,458 1,684 * Kulicke & Soffa Industries Inc. 131,546 1,659 * Monolithic Power Systems Inc. 42,311 1,640 Brooks Automation Inc. 148,567 1,624 * Callidus Software Inc. 123,516 1,546 * Emulex Corp. 208,675 1,542 * Digital River Inc. 87,085 1,518 * Rambus Inc. 140,353 1,509 * Harmonic Inc. 208,011 1,485 * Infinera Corp. 163,333 1,483 * Synchronoss Technologies Inc. 41,164 1,412 Monotype Imaging Holdings Inc. 46,627 1,405 * Fusion-io Inc. 127,566 1,342 * EPAM Systems Inc. 40,262 1,325 * Ixia 102,633 1,283 * Loral Space & Communications Inc. 17,818 1,260 * LogMeIn Inc. 27,809 1,248 Epiq Systems Inc. 90,427 1,233 Comtech Telecommunications Corp. 38,207 1,217 * CIBER Inc. 264,215 1,210 Quality Systems Inc. 71,433 1,206 Inteliquent Inc. 81,731 1,188 * Gogo Inc. 57,400 1,179 * Shutterstock Inc. 16,183 1,175 Pegasystems Inc. 33,098 1,169 * Sonus Networks Inc. 344,808 1,162 * FormFactor Inc. 180,632 1,154 * Ceva Inc. 65,631 1,152 * Proofpoint Inc. 30,785 1,142 American Software Inc. Class A 109,598 1,115 * RealPage Inc. 61,051 1,109 * Integrated Silicon Solution Inc. 71,029 1,105 * Axcelis Technologies Inc. 513,259 1,104 * SPS Commerce Inc. 17,944 1,103 * Internap Network Services Corp. 151,485 1,073 * Intralinks Holdings Inc. 100,830 1,031 *,^ VirnetX Holding Corp. 71,354 1,012 * Actuate Corp. 165,612 997 * Guidance Software Inc. 89,345 988 * VOXX International Corp. Class A 71,600 979 Forrester Research Inc. 27,092 971 * Exar Corp. 79,340 948 * Premiere Global Services Inc. 77,640 936 * Extreme Networks Inc. 157,245 912 * Tangoe Inc. 48,808 907 * Ultratech Inc. 30,501 890 * Virtusa Corp. 26,334 882 * LivePerson Inc. 72,847 879 * Agilysys Inc. 65,182 873 Computer Task Group Inc. 51,182 870 * RigNet Inc. 15,900 856 * Calix Inc. 99,180 836 Cohu Inc. 76,738 824 * Amtech Systems Inc. 64,341 783 * Brightcove Inc. 78,666 773 * Digi International Inc. 75,909 770 * Silicon Graphics International Corp. 60,949 748 Hackett Group Inc. 117,187 701 * Unwired Planet Inc. 313,393 680 West Corp. 28,279 677 * LTX-Credence Corp. 75,822 676 * Ruckus Wireless Inc. 53,851 655 IXYS Corp. 57,046 647 Alliance Fiber Optic Products Inc. 44,227 640 * Dot Hill Systems Corp. 163,500 633 * Carbonite Inc. 61,384 626 * AXT Inc. 282,829 622 * iPass Inc. 375,216 619 * Immersion Corp. 57,685 609 * Entropic Communications Inc. 148,178 606 * ChannelAdvisor Corp. 15,950 602 * Icad Inc. 64,632 592 * Perficient Inc. 32,333 586 Micrel Inc. 51,595 572 * Imation Corp. 98,843 570 * Veeva Systems Inc. Class A 21,327 569 * Oplink Communications Inc. 30,881 555 * Limelight Networks Inc. 252,917 551 * Mercury Systems Inc. 39,223 518 * Marketo Inc. 15,495 506 * SciQuest Inc. 18,665 504 * Datalink Corp. 35,769 498 * Aviat Networks Inc. 308,667 491 * Cvent Inc. 13,470 487 * Aware Inc. 80,072 464 * KVH Industries Inc. 35,175 463 * Super Micro Computer Inc. 25,990 451 * KEYW Holding Corp. 23,960 448 * Audience Inc. 35,444 443 * ANADIGICS Inc. 259,752 442 * Gigamon Inc. 14,500 441 * Alpha & Omega Semiconductor Ltd. 59,224 436 * Silicon Image Inc. 61,931 427 * DSP Group Inc. 47,478 410 * Acorn Energy Inc. 119,669 406 * Kopin Corp. 105,030 397 * Datawatch Corp. 14,398 390 * Mitel Networks Corp. 36,781 390 * Jive Software Inc. 47,461 380 * Pendrell Corp. 202,636 371 *,^ MeetMe Inc. 111,347 363 * Textura Corp. 14,000 353 * Rocket Fuel Inc. 7,797 334 * Edgewater Technology Inc. 46,566 333 Concurrent Computer Corp. 40,714 333 * ShoreTel Inc. 37,147 319 * E2open Inc. 13,400 316 * Emcore Corp. 60,428 305 * Quantum Corp. 248,082 303 * Nanometrics Inc. 16,593 298 * Photronics Inc. 33,314 284 * Parkervision Inc. 58,498 281 * Merge Healthcare Inc. 113,737 278 * Millennial Media Inc. 38,185 264 * Supertex Inc. 7,904 261 * Systemax Inc. 17,314 258 * PDF Solutions Inc. 14,148 257 * VASCO Data Security International Inc. 33,863 255 * FalconStor Software Inc. 157,919 250 * LRAD Corp. 118,475 249 Digimarc Corp. 7,821 246 * Vocus Inc. 18,210 243 PC Connection Inc. 11,926 242 * Endurance International Group Holdings Inc. 18,074 235 * Rosetta Stone Inc. 20,321 228 PC-Tel Inc. 25,151 220 * Oclaro Inc. 70,562 219 *,^ Cyan Inc. 47,816 204 * Clearfield Inc. 8,417 194 * UniTek Global Services Inc. 105,753 192 Preformed Line Products Co. 2,778 190 * Cascade Microtech Inc. 18,793 190 * Lantronix Inc. 89,562 186 Evolving Systems Inc. 20,622 186 * Inphi Corp. 11,546 186 * GSI Technology Inc. 26,114 180 United Online Inc. 15,390 178 * Seachange International Inc. 16,877 176 * MaxLinear Inc. 18,480 175 * eGain Corp. 24,686 174 * Zix Corp. 42,053 174 * Benefitfocus Inc. 3,666 172 * Vocera Communications Inc. 10,161 166 * support.com Inc. 63,843 163 * Sigma Designs Inc. 32,557 155 * Procera Networks Inc. 14,819 154 * RingCentral Inc. Class A 8,503 154 QAD Inc. Class A 7,308 149 * Authentidate Holding Corp. 146,691 145 * Telenav Inc. 23,763 142 * QuickLogic Corp. 27,004 141 * Rudolph Technologies Inc. 12,228 140 * Novatel Wireless Inc. 78,198 138 * Qualys Inc. 5,101 130 * Mitek Systems Inc. 33,388 129 * CVD Equipment Corp. 8,553 119 * Identive Group Inc. 103,793 117 * Zhone Technologies Inc. 27,092 114 * Hutchinson Technology Inc. 39,231 111 Simulations Plus Inc. 16,100 107 * Mattson Technology Inc. 45,776 106 * Crossroads Systems Inc. 43,650 105 * Pericom Semiconductor Corp. 13,248 104 * Qumu Corp. 6,425 103 * Innodata Inc. 35,130 102 * Vringo Inc. 28,067 97 * ePlus Inc. 1,709 95 * Crexendo Inc. 27,483 93 * A10 Networks Inc. 6,107 92 * MoSys Inc. 19,562 89 * Pixelworks Inc. 15,645 87 * PLX Technology Inc. 14,181 86 * Exa Corp. 6,278 83 Mastech Holdings Inc. 5,931 82 * Nimble Storage Inc. 2,162 82 * Aerohive Networks Inc. 7,609 80 * NCI Inc. Class A 7,496 80 * Intermolecular Inc. 25,996 73 * Smith Micro Software Inc. 36,488 73 * Rally Software Development Corp. 5,200 70 *,^ Park City Group Inc. 7,553 69 * Ikanos Communications Inc. 78,544 68 * Westell Technologies Inc. Class A 18,333 68 * TeleCommunication Systems Inc. Class A 27,799 64 * BSQUARE Corp. 19,990 63 * ClearOne Inc. 5,669 58 * Radisys Corp. 15,728 56 * Varonis Systems Inc. 1,533 55 * Castlight Health Inc. Class B 2,449 52 * ADDvantage Technologies Group Inc. 14,730 49 * Synacor Inc. 18,940 47 * NetSol Technologies Inc. 9,569 44 * RELM Wireless Corp. 13,400 42 CSP Inc. 5,391 42 * 2U Inc. 3,056 42 * ID Systems Inc. 6,809 39 * Q2 Holdings Inc. 2,453 38 * PAR Technology Corp. 7,772 38 * Amber Road Inc. 2,460 38 * Numerex Corp. Class A 3,305 36 * Meru Networks Inc. 7,840 35 * GigOptix Inc. 20,182 34 * Ultra Clean Holdings Inc. 2,430 32 * Voltari Corp. 8,324 30 * ChyronHego Corp. 9,980 28 * GSE Systems Inc. 13,415 23 * Violin Memory Inc. 5,789 23 * Boingo Wireless Inc. 3,400 23 Transact Technologies Inc. 1,540 18 * Intellicheck Mobilisa Inc. 16,110 15 * Wave Systems Corp. Class A 15,726 14 Communications Systems Inc. 1,077 14 * Inuvo Inc. 17,600 13 * Cobra Electronics Corp. 3,967 13 * Borderfree Inc. 613 11 QAD Inc. Class B 573 10 * Key Tronic Corp. 850 9 * Overland Storage Inc. 9,096 7 * Selectica Inc. 829 6 Optical Cable Corp. 959 4 * inTEST Corp. 900 4 * Cover-All Technologies Inc. 1,300 2 * Bridgeline Digital Inc. 1,800 2 * Superconductor Technologies Inc. 656 2 * Netlist Inc. 100 — Telecommunications (2.2%) Verizon Communications Inc. 7,415,603 352,760 AT&T Inc. 9,323,968 326,992 CenturyLink Inc. 1,034,995 33,989 * SBA Communications Corp. Class A 230,119 20,932 * T-Mobile US Inc. 503,360 16,626 * Sprint Corp. 1,410,234 12,960 * Level 3 Communications Inc. 315,905 12,365 Frontier Communications Corp. 1,789,904 10,202 Windstream Holdings Inc. 1,067,385 8,795 * tw telecom inc Class A 257,898 8,062 Telephone & Data Systems Inc. 164,903 4,322 * 8x8 Inc. 181,387 1,961 Atlantic Tele-Network Inc. 28,237 1,861 * Cincinnati Bell Inc. 536,630 1,857 * Vonage Holdings Corp. 237,531 1,014 United States Cellular Corp. 23,438 961 Shenandoah Telecommunications Co. 29,162 942 Consolidated Communications Holdings Inc. 45,889 918 EarthLink Holdings Corp. 247,311 893 * General Communication Inc. Class A 76,341 871 * Cbeyond Inc. 107,112 777 * Alaska Communications Systems Group Inc. 328,385 634 IDT Corp. Class B 35,949 599 * Iridium Communications Inc. 79,547 597 USA Mobility Inc. 32,415 589 NTELOS Holdings Corp. 39,122 528 HickoryTech Corp. 40,033 512 Lumos Networks Corp. 28,613 383 * NII Holdings Inc. 296,578 353 * FairPoint Communications Inc. 17,505 238 *,^ Elephant Talk Communications Corp. 200,169 212 * inContact Inc. 22,079 212 * Intelsat SA 9,810 184 * ORBCOMM Inc. 18,297 125 * Straight Path Communications Inc. Class B 16,734 123 * Hawaiian Telcom Holdco Inc. 2,246 64 Alteva 7,638 63 * Towerstream Corp. 19,717 46 Utilities (3.2%) Duke Energy Corp. 1,264,789 90,078 NextEra Energy Inc. 779,499 74,536 Dominion Resources Inc. 1,041,028 73,903 Southern Co. 1,590,075 69,868 Exelon Corp. 1,535,042 51,516 Spectra Energy Corp. 1,199,828 44,322 American Electric Power Co. Inc. 873,305 44,242 Sempra Energy 417,008 40,350 PPL Corp. 1,129,759 37,440 PG&E Corp. 819,711 35,411 Public Service Enterprise Group Inc. 906,402 34,570 Edison International 583,403 33,026 Consolidated Edison Inc. 524,670 28,148 Xcel Energy Inc. 892,259 27,089 Northeast Utilities 565,066 25,710 FirstEnergy Corp. 749,974 25,522 DTE Energy Co. 317,126 23,559 ONEOK Inc. 372,212 22,053 Entergy Corp. 319,832 21,381 NiSource Inc. 562,390 19,982 Wisconsin Energy Corp. 405,099 18,857 NRG Energy Inc. 582,684 18,529 CenterPoint Energy Inc. 768,168 18,198 Ameren Corp. 434,710 17,910 AES Corp. 1,166,743 16,661 * Calpine Corp. 719,551 15,046 American Water Works Co. Inc. 320,220 14,538 CMS Energy Corp. 478,825 14,020 SCANA Corp. 227,681 11,685 Alliant Energy Corp. 199,146 11,313 Pinnacle West Capital Corp. 197,529 10,797 ITC Holdings Corp. 282,414 10,548 AGL Resources Inc. 213,202 10,438 National Fuel Gas Co. 142,693 9,994 UGI Corp. 205,758 9,385 Pepco Holdings Inc. 449,065 9,197 Integrys Energy Group Inc. 143,217 8,543 Atmos Energy Corp. 177,203 8,352 Westar Energy Inc. Class A 230,825 8,116 Aqua America Inc. 317,298 7,955 Questar Corp. 314,077 7,469 Great Plains Energy Inc. 275,955 7,462 TECO Energy Inc. 391,122 6,708 Vectren Corp. 147,848 5,824 Cleco Corp. 108,522 5,489 IDACORP Inc. 90,210 5,004 Piedmont Natural Gas Co. Inc. 139,828 4,948 Black Hills Corp. 80,361 4,633 Hawaiian Electric Industries Inc. 182,063 4,628 Portland General Electric Co. 140,971 4,559 Southwest Gas Corp. 83,327 4,454 UNS Energy Corp. 70,934 4,258 ALLETE Inc. 80,004 4,194 PNM Resources Inc. 143,901 3,890 * Dynegy Inc. Class A 153,960 3,840 New Jersey Resources Corp. 76,223 3,796 UIL Holdings Corp. 101,951 3,753 WGL Holdings Inc. 93,241 3,735 * ONE Gas Inc. 93,359 3,354 Avista Corp. 108,637 3,330 NorthWestern Corp. 69,799 3,311 South Jersey Industries Inc. 58,867 3,302 El Paso Electric Co. 78,687 2,811 Empire District Electric Co. 107,763 2,621 Laclede Group Inc. 55,425 2,613 MGE Energy Inc. 64,558 2,533 American States Water Co. 74,539 2,407 Northwest Natural Gas Co. 48,241 2,123 California Water Service Group 73,742 1,765 Chesapeake Utilities Corp. 18,490 1,168 SJW Corp. 37,119 1,097 Ormat Technologies Inc. 32,354 971 Connecticut Water Service Inc. 25,226 862 ^ Atlantic Power Corp. 290,954 844 Unitil Corp. 16,080 528 * Genie Energy Ltd. Class B 44,732 446 Middlesex Water Co. 16,081 351 * Cadiz Inc. 40,409 285 York Water Co. 12,613 257 Artesian Resources Corp. Class A 11,011 247 * US Geothermal Inc. 257,490 193 Delta Natural Gas Co. Inc. 9,196 190 * Pure Cycle Corp. 21,848 132 Gas Natural Inc. 2,653 27 Total Common Stocks (Cost $24,804,894) Coupon Temporary Cash Investments (0.7%) 1 Money Market Fund (0.6%) 2,3 Vanguard Market Liquidity Fund 0.122% 233,986,000 233,986 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.1%) 4,5 Fannie Mae Discount Notes 0.060% 6/2/14 1,000 1,000 4,6 Federal Home Loan Bank Discount Notes 0.090% 4/4/14 3,000 3,000 4,6 Federal Home Loan Bank Discount Notes 0.060% 5/23/14 1,200 1,200 4,6 Federal Home Loan Bank Discount Notes 0.074% 6/18/14 2,000 1,999 4,6 Federal Home Loan Bank Discount Notes 0.075% 6/24/14 2,500 2,500 6 Federal Home Loan Bank Discount Notes 0.065% 6/27/14 3,000 2,999 6 Federal Home Loan Bank Discount Notes 0.080% 7/16/14 3,500 3,499 4,6 Federal Home Loan Bank Discount Notes 0.090% 8/6/14 500 500 Total Temporary Cash Investments (Cost $250,684) Total Investments (100.1%) (Cost $25,055,578) Other Assets and Liabilities-Net (-0.1%) 3 Net Assets (100%) Securities with a market value of less than $500 are displayed with a dash. * Non-income-producing security. ^ Includes partial security positions on loan to broker-dealers. The total value of securities on loan is $58,651,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.1%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 Includes $62,156,000 of collateral received for securities on loan. 4 Securities with a value of $10,198,000 have been segregated as initial margin for open futures contracts. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 6 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors Institutional Total Stock Market Index Fund as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
